 INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.461Interna.tiorial'Brotherhood of Teamsters,Chauffeurs,Warehouse-men' and* Helpers of America,Metropolitan'Utilities and Cityof Omaha Employees,Local No.659,AFL-CIO,and Interna-tional Hod Carriers',Building&Common Laborers'Union ofAmerica, LocalNo. 1140, AFL-CIO [Ready MixedConcreteCompany]andAssociated General Contractors EmployersAssociation of Omaha, Nebraska,.Inc.CaseNo. 17-CC-38.August 8,1956DECISION AND ORDEROn March 8, 1956, Trial Examiner Arthur Leff issued his Inter-mediate Report in this case, finding that the Respondents had engagedin and were engaging in certain unfair labor practices and recom-mending that they cease and desist therefrom and take certain affirm-ative action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter the Respondents filed exceptions to the In-termediate Report.The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents' exceptions, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions.Part of the Respondent Unions' alleged unlawful conduct consistedof following the trucks of Ready Mixed, the primary employer, to thejob sites of AGC members and picketing these sites during the de-livery of Ready Mixed Concrete products.Relying on the Board'sdecisions in theWashington Coca Cola 1andCampbell Coal Com-pany2cases, the Trial Examiner found that this picketing wasper seunlawful because Ready Mixed, the primary employer, had a fixedplace of business in theareaof dispute.Alternatively, the Trial Ex-aminer found the picketing to be unlawful because the record as awhole 3 indicated that the object of this picketing was not to publicizethe Respondents' dispute with Ready Mixed but rather unlawfully toinduce the employees of the AGC members involved not to handleReady Mixed products and thereby cause the AGC members not toIWashington Coca Cola Bottling Works, Inc.,107 NLRB 299,enfd.220 F. 2d 380(C. A., D C.).2 Campbell Coal Company,110 NLRB 2192,enf. denied 229 F. 2d 514(C. A., D. C.)cert. denied 351 U. S. 972.s Including the fact that the primary employer had a fixed place of business;the threatof picketing made beforehand by the Respondents'agents that they would picket AGCmembers' job sites if these members purchased Ready Mixed products;the direct induce-ment of the same members'employees not to handle or work on Ready Mixed productsunder threat of fine or expulsion from the Union and other incidents as set forth in theIntermediate Report.116 NLRB No. 65. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo business with Ready Mixed. In agreeing with the Trial Examinerthat this picketing violated Section 8 (b) (4) (A) and (B) of theAct, the Board adopts both grounds relied upon by him.4ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Metropolitan Utilities and City of Omaha Employees, Local No. 659,AFL-CIO, and International Hod Carriers', Building & CommonLaborers' Union of America, Local No. 1140, AFL-CIO, their offi-cers, agents, successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of members of Associated General Contractors Employ-ers Association of Omaha, Nebraska, Inc., or of any other employer,to engage in a strike or concerted refusal in the course of their em-ployment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities, or to per-form any services, where an object thereof is (a) to force any memberof the aforesaid Association, or any other employer or person to ceasedoing business with Ready Mixed Concrete Company, or (b) toforce or require Ready Mixed Concrete Company to recognize orbargain with the aforesaid labor organizations, or either of them,as the collective-bargaining representative or representatives of its`employees, unless and until certified as such representative or rep-resentatives in accordance with the provisions of Section 9 of theAct.2.Take the following affirmative action which it is found willeffectuate the policies of the Act :(a)Post at their respective Omaha, Nebraska, business offices copiesof the notice attached to the Intermediate Report marked "Appen-dix." 5Copies of said notice, to be furnished by the Regional Di-" For reasons set forth in his dissent inSouthwestern Motor Transport, Inc,115 NLRB981, and in view of the Supreme Court's refusal to grant certiorari to review the reversalby the Circuit Court of Appeals for the District of Columbia of the Board's holding intheCampbell Coal Companycase(supra)Member Peterson would not adopt the TrialExaminer'sfinding that the Respondents'picketing of AGC members'job sites whileReady Mixed trucks were making deliveries thereto was violative of the Act solely becauseReady Mixed had a fixed place of business in the area.However,Member Peterson agreeswith the alternative finding of the Trial Examiner that the delivery site picketing wasviolative of Section 8 (b) (4) (A)of the Act becauseall of the relevant facts and circum,stances surrounding this activityindicated an intent by the Respondents to induceemployees of AGC members not to handle Ready Mixed products.5In the caption of the notice the words"The Recommendations of a Trial Examiner"shall be changed to "A Decision and Order."In the event that this Order is enforced bya decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order." INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.463rector for the Seventeenth Region, shall, after being duly signed by anauthorized representative of each Respondent herein, be posted by saidRespondents immediately upon receipt thereof and maintained for aperiod of sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to members are customarily posted.Reasonable steps shall be taken by said Respondents to insure that thenotices are not altered, defaced, or covered by other material.(b)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply therewith.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by Associated General Contractors Employers Associationof Omaha, Nebraska, Inc., herein called the AGC, against International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, MetropolitanUtilities and City of Omaha Employees, Local No. 659, AFL-CIO, and Interna-tionalHod Carriers', Building & Common Laborers' Union of America, Local No.1140, AFL-CIO, herein called the Teamsters and the Laborers, respectively,' theRegional Director for the Seventeenth Region (Kansas City, Missouri) issued anamended complaint, dated November 23, 1955, alleging that the Respondents hadengaged in unfair labor practices within the meaning of Section 8 (b) (4) (A) and(B) and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.More specifically, the complaint alleged that since on or aboutJuly 13, 1955, in furtherance of a joint effort to obtain recognition and a contractfrom Ready Mixed Concrete Company, and with the objects of forcing and requiringvarious contractors, including members of the AGC, to cease doing business withReady Mixed and of forcing and requiring Ready Mixed to recognize and bargainwith the Teamsters, the Respondents induced and encouraged employees of employersother than Ready Mixed to engage in strikes or concerted refusals to work, by (a)following Ready Mixed trucks to construction sites of its customers and picketingsuch sites while Ready Mixed trucks were there making deliveries; (b) picketingconstruction sites of Ready Mixed customers, ostensibly in support of a primarystrike by the Teamsters against such customers, but in reality to force such customersto cease doing business with Ready Mixed; (c) picketing construction sites of ReadyMixed customers in support of a Teamster demand to have such customers agreeto a "hot cargo" contractual provision; and (d) instructing employees of employersother than Ready Mixed to cease handling or working on concrete furnished byReady Mixed.The Respondents filed an answer denying the commission of theunfair labor practices alleged.Pursuant to notice a hearing was held at Omaha, Nebraska, between December6 and 14, 1955, before Arthur Leff, the Trial Examiner duly designated by the ChiefTrial Examiner.All parties were represented by counsel and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the conclusion of the General Counsel's case,the Respondents moved to dismiss the complaint for insufficiency of proof.Themotion was denied.A similar motion, based upon the record as a whole, was madeby the Respondents at the end of the entire case.Ruling on that motion was re-served.It is now disposed of in accordance with the findings of fact and conclusionsof law made below.Opportunity was afforded all parties to argue orally upon therecord and to file briefs and proposed findings of fact.Briefs were submitted bythe Respondents and the AGC on February 6, 1956.1 Sometimes also referred to jointly as the Respondents, or separately by their localdesignations. 464DECISIONS- OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, and from my observation of the witnesses, ,Imake the following:FINDINGS OF FACT1.COMMERCE; THE BUSINESS OF THE COMPANIESAssociated General Contractors Employers Association of Omaha, Nebraska, Inc.,an employer association composed of general contractors in the building and con-struction industry in Omaha and vicinity, bargains collectively with labor organiza-tions on behalf of its member employers.During 1954, individual members ofthe AGC performed services outside the State of Nebraska, having a value in excessof $50,000; performed services having a value in excess of $200,000 for firmsthemselves engaged in interstate commerce within the Board's jurisdictional stand-ards; purchased goods and materials of a value in excess of $500,000 that wereshipped directly into the State of Nebraska from points outside the State ofNebraska; purchased goods and materials indirectly from outside the State ofNebraska of a value in excess of $1,000,000; and furnished goods and services underGovernment contracts directly related to national defense of a value in excess of$100,000.Ready Mixed Concrete Company, herein called Ready Mixed, maintains fourplants in Omaha, Nebraska, where it is engaged in the manufacture and sale ofready mixed concrete.During the fiscal year ended March 31, 1955, Ready Mixedsold and shipped products of a value in excess of $50,000 from its Omaha plant toplants outside the State of Nebraska; sold and shipped products having value inexcess of $225,000 to defense installations; and purchased and had shipped to itfrom points outside Nebraska goods and materials having a value of approximately$640,000.H. THE LABOR ORGANIZATIONS INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpersof America, Metropolitan Utilities and City of Omaha Employees, Local No. 659,AFL-CIO,and InternationalHod Carriers', Building & Common Laborers' Unionof America, Local No. 1140, AFL-CIO, are labor organizations within themeaningof the Act.HI. THE UNFAIR LABOR PRACTICESA. Introduction: the relationship among the Unions and Employers involved, theRespondent's primary labor dispute with Ready MixedFor some years Laborers' Local 1140 has been the recognized collective-bargainingagent in Omaha of all such construction employees of AGC members as are notrepresented by craft unions under separate contract with the AGC.Though itsnational jurisdictional claim does not ordinarily cover truckdrivers, the Laborers'organization accepted such employees into membership because of the absence ofa Teamsters' local asserting specific jurisdiction over truckdrivers in the buildingconstruction industry.The contracts between the Laborers and the AGC havespecifically covered common laborers and plaster tenders, and made no separatereference to truckdrivers.But it was generally understood by the contracting par-ties that truckdriver employees, many of whom in the course of their employmentalso on occasion perform common laborers' work, fell within the Laborers' repre-sentational sphere and contract coverage.2Teamsters' Local 659, the other Respondent in this case, was originally charteredby the Teamsters' International to represent city of Omaha and utility employees.3Until 1955 it had not interested itself in the representation of employees in the build-ing construction industry.Before the bargaining demand and strike action in July1955, claimed by the General Counsel to be a subterfuge for illegal secondary boy-cott action-of which more later-the AGC received only one intimation that theTeamsters were or might become interested in separately representing truckdriversemployed by AGC members. That occurred in April 1955 when Leonard Schaeffer,the Laborers' businessmanager,visitedVirgilHaggart, the AGC secretary, andintroduced him to Ted E. Knapp, then a rank-and-file member of the Laborers.2 That was not true, however, in the case of one employer-member of the AGC-PeterKiewit & Sons Company. The Kiewit Company prior to 1955 had entered Into a separatecontract with a Teamsters'local,designated as Local 554, and not involved as a respondentin this case, covering truckdrivers in its employ.8At the time of the events in question,Local 659 was under trusteeship to theInternational. INTERNATIONALBROTHERHOODOF TEAMSTERS,ETC.465During that visit Schaeffer mentioned that the Teamsters' International was about tocharter an Omaha local with special jurisdiction in the building construction andmaterial dealers field, that Laborers' members driving trucks for contractors wouldbe transferred to that local, and that Knapp would probably be its business agent.Along this line, Schaeffer also mentioned that he had been to Detroit and had beengiven money by the head of the Teamsters' Central States Conference to assist inorganizing such a local.Schaeffer assured Haggart the new Teamsters' local wouldreally be a part of Laborers' Local 1140, of which he was the head.The employers,he said, "would not know the difference."The conversation at that time was aninformal one, and there was no suggestion then about separate collective bargainingwith the Teamsters.On May 9, 1955, Local 659's charter was revised to allowthat Local to take in construction workers and material handlers.At the same timeKnapp was appointed its business agent.However, it was not until July 15, 1955,after the outbreak of the Respondent's primary labor dispute with Ready MixedConcrete Company, that the Teamsters made its first recognition request uponthe AGC.Ready Mixed is the principal distributor of ready mixed concrete in Omaha.4Pur-suant to contracts with its customers in the construction industry, it mixes concreteat its plants and transports such concrete in pourable form to its customers' jobsites.Ready Mixed normally employs about 120 production employees.Of thesethe great bulk, numbering about 90, drive transit mixer trucks from the plants to thejob sites, and the remainder perform their work entirely inside the plants.Thedrivers report to the plant at the beginning of the workday, return to the plant for anew load after each haul, and sign out at the plant at the end of the workday. Inaddition to driving their trucks, they also perform other work both inside the plantand at the job sites.Their work at the plant is confined principally to cleaning andcaring for their equipment.At the job sites, the drivers engage in unloading opera-tions that include positioning the truck in proximity to the forms in which the pouris to be made, assembling the chutes in proper position for the required pour, operat-ing the mixing mechanism while the concrete is being discharged, and detaching andremounting the chutes when the pour has been completed.The normal time for adischarge operation at a job site runs from about 15 to 20 minutes per load, and adriver hauls about 8 loads on an average day.At some jobs, where a large pour isin progress, Ready Mixed trucks may be scheduled to follow each other in quick oruninterrupted succession so that no delay is experienced on the job; at others, no morethan one load may be required.There is some dispute as to the precise ratio, butit is agreed by all the parties that the drivers' hauling and unloading operations re-quire them to spend a greater proportion of their time outside than inside the plant.5During the early summer of 1955, the Laborers and Teamsters embarked jointlyupon an active campaign to organize the theretofore unrepresented laborers andtruckdrivers employed by Ready Mixed.On July 11, 1955, while the organizationalcampaign was at its crest, Ready Mixed discharged or laid off some 17 employees.The following morning, July 12, the Respondent called a strike against Ready Mixedand began picketing its four Omaha plants.The strike and picketing had two ob-jectives.One was to protest the discharges or layoffs that were believed by the Re-spondents in good faith to have been the result of unfair labor practices.The otherwas to obtain employer recognition and a contract.The testimony is somewhatcontradictory as to whether both Respondents engaged in picketing from the verybeginning.According to some of the testimony, picketing at first, at least at certainplants,was conducted solely withsignsreading, "Ready Mixed Concrete CompanyRefuses to Recognize Local 1140.This Dispute With The Above Contractor Only."According to other testimony, picketing with Teamsters'signs alsobegan at the in-ception of the strike.At any rate, it clearly appears that after about the first week,picketing at all plants was conducted by pickets carrying placards of both Unions.It further appears that at least some of the employee pickets who had originally signedup with the Laborers, and who at first carried Laborers' picket signs, later changedtheir affiliation to the Teamsters, and thereafter picketed with Teamsters'signs.Actually, the spread in the conflicting testimony is not too wide.According to theestimates of the Respondents' witnesses, all now or formerly employed as drivers byReady Mixed, about 75 percent of a driver's total working time is spent away from theplant, both in hauling and at the job site.According to the estimate of the GeneralCounsel's witness, the general manager of Ready Mixed, drivers are away from the plant57.3 percent of their working time, if nonproductive time is included, such as coffeetimeand idle time, or 73 percent of working time, if only actual productive time is counted.405448-57-vol. 116-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe initial request for recognition was made by the Laborers alone in a letter toReady Mixed, dated July 13, 1955, in which Business Manager Schaeffer asserted thatthe Laborers represented a majority of the Ready Mixed employees (without dis-tinguishing laborers from truckdrivers) and demanded that Ready Mixed bargainwith the Laborers as the representative of such employees. Schaeffer conceded whiletestifying that in computing the Laborers' asserted majority he not only took intoaccount the employee designation cards running to the Laborers but those runningto the Teamsters as well. In the same letter, the Laborers protested the July 11 dis-charge or layoff of employees, again without making any distinction between em-ployees who worked as laborers and those who worked as truckdrivers. Significantly,however, although the original bargaining demand and protest was made by theLaborers, when an unfair labor practice charge was filed against Ready Mixed al-leging a violation of Section 8 (a) (5) and (3) on August 4, 1955,6 it was filed, notby the Laborers, but by the Teamsters.The charge filed by the Teamsters is, ofcourse, not involved as an issue in this proceeding.The fact is mentioned here onlybecause of its bearing on one of the contentions of the General Counsel, with whichthe Respondents have taken issue, that throughout the labor dispute with ReadyMixed, including the alleged secondary boycott activities against other employersin furtherance of their strike against Ready Mixed, the Laborers and Teamsters wereacting as one, jointly and in concert, to such a degree as to make each responsiblefor the unlawful activities of the other. It may be appropriate at this point to men-tion one additional fact bearing on that issue.On August 13, 1955, when the Team-sters in a letter to Ready Mixed made an unconditional request for the reinstatementof striking employees, it listed by name not only the truckdrivers, who, the Respond-ents now assert, were represented throughout solely by the Teamsters, but also thelaborers, in whom, as they would now have it, the Laborers alone were interested.Other facts relied upon by the General Counsel to support his position on the issueof joint participation and joint responsibility will be adverted to below in the recitalof facts-to which we now turn-dealing with the alleged illegal secondary activitiesengaged in by the Respondents in furtherance of their primary dispute with ReadyMixed.B. The Respondents' alleged secondary activity in support of its primarystrike againstReady MixedWhile striking and picketing Ready Mixed,the Respondents also engaged in otheractivities, involving Ready Mixed customers, with the aim, according to the GeneralCounsel, of requiring such customersto ceasehandling Ready Mixed products andthus forcing Ready Mixed to capitulate to the Respondents'bargainingand other de-mands.The record is replete with evidence of incidents in which Respondents'agentssought to induce general contractorsto cease usingReady Mixed productsand togive their business instead to Ready Mixed competitors.Those incidents neednot be detailed here, for the General Counsel makes no claim that such employerinducement, where unaccompanied by employee inducement, constitutedillegal con-duct within the purview of Section 8 (b) (4) (A)and (B).The evidenceas to em-ployer inducement was adduced only for its bearing, clearly relevant, on the issueof whether the incidents of employee inducement, described at length below, wereaimed at objectives the Act proscribes, and will here be considered for that purposeonly.The specific incidents upon which the General Counsel relies to spell out theunfair labor practices charged readily lend themselves to classification under thefollowing groupings: (1) those of directoral inducementby unionagents of em-ployees of secondary employers not to handle Ready Mixed material; (2) those in-volving the following of Ready Mixed trucks to the job sites of Ready Mixed cus-tomers and the picketing of Ready Mixed at such jobsiteswhile Ready Mixed truckswere making deliveries thereto; and (3) those involving direct picketing of ReadyMixed customers, according to the Respondents for primary strike objectives, but,according to the General Counsel only ostensiblyso, andin reality in pursuit ofillegalsecondary boycott objectives aimed at Ready Mixed.The relevant evidencewithin each of these groupings will not be considered in the order indicated.1. Incidents of direct oral inducement of secondary employeesnot to handle Ready Mixed materialThe several incidents involving this type of conduct all occurred at the initial stageof the Respondents' strike against Ready Mixed.They are set out below:6In Case No. 17-CA-1029, which at the time of the bearing in this proceeding wasstill under investigation by the Regional Office. INTERNATIONAL BROTHERHOOD OF TEAMSTERS,ETC.467(a) On the morning of the first day of the strike,July 12,1955,W. W. Heaton,one of the Laborers'business agents, visited the Foster-Smetana Construction Com-pany project at the Offutt Airfield.Foster-Smetana had a number of laborers onthat job,members of the Laborers'Union.Foster-Smetana had been receivingits concrete from Ready Mixed.A pour of such concrete was scheduled for thatafternoon.As appears from the credited testimony of one of the laborers, LouisHunacek,Heaton told the laborers on the job that they were not to handle ReadyMixed's products because of the Laborers'strike against Ready Mixed.WhenHunacek reported to Richard Jacobson,Foster-Smetana's construction superintendent,the instructions the men had received from their business agent, Jacobson agreedto cancel the order for Ready Mixed concrete that was scheduled for that afternoon.Thereafter,no concrete was poured on that job for a period of 3 to 4 days?According to Hunacek's further credited testimony,Heaton's instructions to themen on the Foster-Smetana job were later that day confirmed by Kenneth Gidley,the Laborers'financial secretary.Hunacek testified that, after receiving the afore-said instructions from Heaton,he noticed that Ready Mixed trucks were continuingto make deliveries to another construction project at the Offutt Airfield, for whichRobert E.McKee General Contractors,Inc.,was the general contractor; that hetherefore decided to inquire at the union hall why the McKee employees werebeing permitted to pour Ready Mixed concrete in the face of the strike against ReadyMixed; that he spoke to Gidley about it at the union hall; and that Gidley advised himthat the Union had not shut off the pour at McKee that day only because the pourhad already started,adding, however, with specific reference to the Foster-Smetanaemployees,"You are not supposed to handle any of the Ready Mixed concrete, theyhave a strike against them." 8(b) On the morning of July 12, 1955,Heaton also visited the McKee construc-tion project at the Offutt Airfield.Laborers were then in the process of pouringconcrete supplied by Ready Mixed.Heaton told Carl Taylor, McKee's job super-intendent,that he wanted Taylor to discontinue the use of such concrete.Taylorrefused.There is no evidence that Heaton spoke to the construction crew thatmorning.The members of the pouring crew continued to work throughout thatday.The next morning,July 13, however,the pouring crew refused to handleconcrete received from Ready Mixed trucks.The refusal was preceded by in-structions from officials of the Laborers.At the beginning of the workday thatmorning Don Wood,the Laborers' job steward for the crew,told the crew that theywere not to handle any more Ready Mixed concrete,adding that he was actingunder instructions from Business Manager Schaeffer.At the time Wood transmittedsuch instruction,he was accompanied by Pete Bell, the Laborers'president,whowas employed elsewhere on the project.Bell echoed Wood's directions to the men.Upon learning the employees were refusing to handle the concrete,SuperintendentTaylor telephoned Schaeffer to protest the action of the men.Schaeffer confirmedto Taylor that it was he who had issued instructions to the men not to pour.Afterthe refusal of the men to pour,management sent the laborers home.The nextday (Thursday)themen were told that if they were unprepared to pour therewould be no work for them that day.A few men returned on Friday, and onMonday, July 18, the full crew returned.On that day they resumed pouring Ready7Heaton admitted going to the job that day and advising the laborers of their Union'sdispute with Ready Mixed,but asserted that he merely advised the men "to use their ownjudgment"as to whether or not to pourAccording to Heaton,the men decided to pourReady Mixed concrete and in fact did. In the latter respect, Heaton's testimony is atodds not only with that of Hunacek but with that of Jacobson and Foster-Smetana'srecords as wellHeaton,by his demeanor and overall testimony,impressed me as anuntrustworthy witness, and I do not credit his testimony to the extent it is inconsistentwith that of the other witnesses.8Gidley did no directly deny making the statements attributed to him by Hunacek, buttestified that while he had no specific recollection of talking to Hunacek,he could say thathe "never told anyone not to handle Ready Mixed at any time"On cross-examination, heconceded that there had been occasions when union members inquired of him as to whetherthey were supposed to handle Ready Mixed concrete.But he stated that on such occa-sions he had refrained from expressing any view,simply telling his inquirers"to make uptheir own minds."Hunacek's testimony carried with it sufficient convincing detail tolend credence to his account.Not only for that reason,but because I believe he morethan Gidley would be apt to recall the incident,and also because the statements heattributed to Gulley appear in line with the Laborers'official policy on that particularday (as revealed both by the conduct of Heaton that morning and by other incidents, someof which will be reported immediately below),I accept Hunacek's account as true. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDMixed concrete and continued to do so without objection,at least untilJuly 23,when the Teamsters-as will be developed in a later subsection of this report-began picketing Parsons Construction Company, another contractor at the OffuttAirfield, thus bringing about a cessation of all work at the airfield.9(c)On July 13, 1955, at about 9:30 or 10 a.m., BusinessAgent Heaton of theLaborers and Business Agent Knapp of the Teamsters visited the job site of ParsonsConstruction Company's Central Fibre Box Co. project.They informed WallaceGill, Parsons' job superintendent, that their Unions were engaged in 'a strikeagainstReady Mixed and that they wanted Parsons to discontinue pouring Ready Mixedconcrete.Heaton then went out to speak to the men. In the presence of otherlaborers on the job, Heaton told Charles Konfrst, the Laborers' job steward, thatthe laborers were not to touch any Ready Mixed concrete after that day, andthatKonfrst was so to advise the men.Heaton then left, but returned about 20minutes later to demand of the laborers on the job that they quit working imme-diately on Ready Mixed concrete.Konfrst spoke to the other laborers and askedwhat they wanted to do.They said they wanted to continue working.Heatonbecame angry and demanded of Konfrst the names of the laborers on the job.WhenKonfrst refused to supply the names, Heaton threatened to bring up Konfrst beforethe Laborers' executive board for disciplinary action, and also to have fines imposedupon those who continued to work.Heatont then went to Gill's office to telephoneBusinessManager Schaeffer.After speaking to Heaton, Schaeffer asked that Gillbe put on the telephone. Schaeffer informed Gill that he had toldHeaton andKnapp not to go to the Central Fibre job that day, and that they had no busi-ness there.Heaton and Knapp left.Later Schaeffer called Gillagainto advisehim that he had told Heaton and Knapp to stay away from the job that day.Eitherin that or their earlier conversation Schaeffer also asked Gill to promise not to useany more Ready Mixed concrete on the job, but Gill said he could give him no suchassurance.After Heaton left the job, the laborers consulted with Gill and then,returning to work, resumed pouring Ready Mixed concrete.They remained atwork until July 21, when, as will later appear, the Teamsters began picketing theproject withsignsdirectedagainst Parsons.10(d)On July 13 or 14, 1955, William Nownes, a Ready Mixed driver, delivereda load of cement to a construction job of Barger Brothers.As he left the ReadyMixed plant, he noted he was being followed by a passenger car.When he arrivedat the Barger job, he went in to see Lee Barger. Two men, whom he identified asBusinessAgent Knapp of the Teamsters and Business Manager Schaeffer of the6The findings made in the above paragraph are based upon credited testimony of FloydGraves,McKee's general labor foreman, and Taylor, its superintendent.Heaton did nottestify concerning the incident of July 12, and Steward Wood was not called as a witness.Bell, testifying for the Respondents, denied telling the laborers not to handle Ready Mixedconcrete or saying to them that he had received instructions to that effect from Schaeffer.Elsewhere in his testimony and on cross-examination, however, Bell admitted that he hadspoken to Schaeffer the night before about the Ready Mixed situation.He also admittedthat just before the men had refused to pour that morning, Wood had asked him in thepresence of the laborers whether they should work on Ready Mixed concrete.Accordingto Bell, he told Wood and the laborers to "use their own judgment."He did not explainwhat prompted Wood to ask that question or what he was doing away from his ownplace of work at that particular timeSchaeffer, while testifying, did not unequivocallydeny issuing instructions to Wood not to pour. In response to a direct question, he stated,"Not to my recollection."At the same time he conceded that he could have told Wood thenight before about the trouble with Ready Mixed. Significantly, Schaeffer was not askedabout his conversation with Taylor, and did not deny confirming to Taylor the instruc-tions attributed to himBoth Graves and Taylor impressed me as forthright witnesses,and I credit them over Respondents' witnesses where conflicts appear.10The findings in this paragraph relating to Gill's contacts with Knapp, Heaton, andSchaeffer are based upon credited testimony of Gill ; those relating to Heaton's contactswith the laborers, on credited testimony of employees Charles Konfrst, Michael Hornak,and Clement Bruning.While there were certain discrepancies as to minor detail in thetestimony of the three employees mentioned, their testimony in substantial respects wasmutually corroborative, unshaken on cross-examination, and impressed me as reliable.Heaton denied that he told Konfrst not to pour, stating that all he said to him was to "usehis own judgment," and that was in response to an Inquiry made of him by Konfrst. BothHeaton and Knapp also took issue while testifying with other details of the accounts ofthe General Counsel's witnesses.The versions of Heaton and Knapp were replete withcontradictions, evasions, and improbabilities, and, moreover, contained at different pointsconcessions as to certain material aspects sufficient to convince me that the accounts ofthe General Counsel's witnesses, rather than theirs, are entitled to credence. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.469Laborers, alighted from a passenger car at about thesame timeand followed himin.Another Ready Mixed truck that had preceded him was then already on thejob.Schaeffer and Knapp went to the cement finishers in the basement and toldthem to "close up."The finishers stopped working.Lee-Barger protested that thecement wasbeginningto "set up" and that the job would be spoiled if he were notallowed to complete the pour he had begun. Schaeffer then told Barger to unloadthe trucks, finish the job, "and that was it," adding that if Barger needed any morecement he was to get it from another company.After an interruption of about 10minutes,the cement finishers then went back to work.iiThe incidents reported above, apart from anything that follows, support in them-selves findings of 8 (b) (4) (A) and (B) violations. Inducement of employees ofsecondary employers to cease handling Ready Mixed products appears from (a)BusinessAgent Heaton's instruction on July 12, 1955, confirmed by Financial Sec-retary Gidley, to Foster-Smetana employees not to handle Ready Mixed concrete;(b) Steward Wood's and President Bell's transmittal of Business Manager Schaeffer'ssimilar instruction to the McKee employees on the following day; (c) the like in-struction by Heaton to Parson's employees on July 13; and (d) Schaeffer's andKnapp's advice to the Barger employees on July 13 and 14, to "close up." Theillegality of the objective of that inducement clearly appears, for the disclosed pur-posewas to force a cessation of business dealings between the employers mentionedand Ready Mixed.And, bearing in mind the character of the primary labor dis-pute with Ready Mixed, there can of course be no doubt that an ultimate objectiveof the secondary pressure was to force Ready Mixed to bargain with the Teamstersand/or the Laborers.Evidentiary conflicts aside, the only defense offered by theRespondents to this aspect of the case is that the incidents were "isolated."But theincidents that have been found, involvingillegalsecondary action at 4 different jobsitesduring a period of approximately 2 days, can scarcely be classed as isolated,and particularly so in the light of the Respondents' additional illegal conduct to beconsidered below.122.Following Ready Mixed trucks to construction sites of Ready Mixed customers,and picketing Ready Mixed at such sites while its trucks were making deliveriesa.The relevant factsDuring the first 2 days of the strike against Ready Mixed, there was no picketingat job sites of Ready Mixed customers.As found above, however, there were a num-ber of incidents of unlawful direct inducement by union agents of customers' em-ployees not to handle Ready Mixed.There were also a number of incidents whereagents of both Respondent Unions requested customers' representatives to refrainfrom further use of Ready Mixed products. In at least two instances, the recordshows, such requests were accompanied by threats that the consequence of non-compliance would be picketing of the customers' jobs.Thus, as appears fromthe credited testimony of Hubert Sullivan, W. Boyd Jones Company's superintend-ent at its Northwestern Bell Telephone job, Knapp visited that job site on July 12,appealed to Sullivan to aid him in the dispute with Ready Mixed, urged him to sendback Ready Mixed concrete trucks, and suggested that he obtain his concrete from1or 2 other suppliers in the area.When Sullivan stated he was in no position tocomply with Knapp's request, Knapp warned him that he could expect pickets if hecontinued to use Ready Mixed concrete.13Thus, too, as appears from the creditedtestimony of Curtis Hicks, an officer of Leuder Construction Co., Knapp visitedLeuder's Belvedere School job on July 13, while Lender was engaged there in pour-ing Ready Mixed concrete, and stated that he did not want Leuder to continue pour-ing with the Ready Mixed product, suggesting that Leuder use instead anothersupplier he named.When Hicks explained to Knapp that Leuder had a contract"The findings made above are based upon Nownes' credited testimonyKnapp andSchaeffer admitted that they were on the job site at the time, but denied that they hadfollowed Nownes' truck from Ready MixedIt was their testimony that Schaeffer spoketo Lee Barger only.'It is noted that except possibly for the Barger Brothers incident, the illegal conductwas engaged in specifically by the agents of the Laborers, not the TeamstersThe questionof whether the Teamsters should nevertheless be held jointly responsible with the Laborersfor such violations, will be deferred for consideration in a later section of this report.13 After addressing himself in this manner to Sullivan, Knapp asked leave and wasallowed to call W. Boyd Jones, the company's president.Following his talk with Jones,Knapp told Sullivan that he would allow him to finish his pour that day. Apparently noadditional concrete was required on that job for several weeks.There was no picketing. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Ready Mixed to receive from it all its concrete requirements,Knapp agreedto allow Lender to complete its pour that day, but stated that its job would be pick-eted if it thereafter continued to use Ready Mixed concrete.14Beginning about July 13, and continuing thereafter for at least a week,the Re-spondents pursued the tactic of following Ready Mixed trucks to the job sites ofReady Mixed customers to which deliveries were being made. In some instancesthere was no picketing of the job sites where deliveries were being made, but rep-resentatives of one or the other of the Respondent Unions, and sometimes of both,simply called upon the building contractors'management representatives to requestor demand that they stop accepting concrete from Ready Mixed.The GeneralCounsel makes no claim that such truck following and solicitation of employers'representatives, where unaccompanied by picketing, was violative of the Act.Andwhere no more occurred,no point would be served in dwelling at greater length onthe considerable evidence in the record concerning such incidents.In other instances, however, it appears that the arrival of the trucks at the jobsiteswas followed by picketing while the trucks were there by pickets carryingthe same placards that were carried by the Laborers' pickets at the Ready Mixedplants.15The General Counsel contends that such picketing was violative of theAct.At the opening of the hearing Respondents'counsel stated that he was unwill-ing to concede that the Respondents,or either of them, engaged in any picketingof this type, and that he would put the General Counsel to "strict proof" on thatissue.The General Counsel met that burden by adducing specific evidence withrespect to at least a limited number of the job sites that may have been affectedby it.The specific evidence, to the extent credited, establishes that picketing ofthis kind occurred at the following times and places: (a) On July 14, 1955, at theMercy Hospital construction project of A. Borchman&Sons; 16(b) about July 14,1955, at a construction job being performed by A U. Drenman north of Under-wood on Sunset Trail; 14 (c) on July 14, 1955, at Parsons Construction Company'sSisters of Sorrows Convent construction project; 18 (d) on July 14, 1955, at theImmanuel Hospital construction project of Parsons Construction Company; 19 (e)on July 15,,1955, at Parsons Construction Company's Central Fibre Box project; 20(f) at various times between about July 13 and July 21, 1955, at the MasonicTemple job site of Parsons Construction Company; 21 and (g) about July 20, 1955,11Lender finished its pour that clay, and thereafter had no further need for concrete onthat job for some timeThere was no picketing of that job until August 1, after thepouring of concrete was resumed.The picketing then was by the Teamsters,ostensiblyfor a primary objective,as discussed in a succeeding section of this report15 As found above, the placards read, "Ready Mixed Concrete Company Refuses ToRecognizeLocal 1140The Dispute With The Above Contractor Only "10According to credited testimony of Edgar Flora and Alfred Borchman, Jr.RobertMader, the Laborers' secretary, admitted that he was on the job that day with Laborers'Business Agent HeatonWhile Mader denied that he himself had put on a picket signon that occasion,he admitted on cross-examination that a third man had come to thejob with him and Heaton that day and that the third man might possibly have had apicket sign.17 According to uncontradicted testimony of George Broderson, a Ready Mixed driver.Broderson identified 2 of the 3 pickets who he testified followed him from the ReadyMixed plant to the .job site as a former Ready Mixed employee, named Thomas, andanother, named MurrayNeither Thomas nor Murray was called as a witness.TheRespondents offered evidence to show that Thomas and Murray were not paid for picketinguntil a later date when they were paid by the Teamsters. It was conceded by BusinessAgent Knapp, however, that Thomas and Murray had earlier picketed at the Ready Mixedplant and that they might have picketed for the Laborers prior to the time they picketedfor the TeamstersIt was also conceded by Gidley, another witness for the Respondents,that there were some pickets who were not compensated,so that nonpayment isinconclusive.18According to credited testimony of Kenneth Gore, a Ready Mixed driver, who identifiedthe picket who followed him and picketed at the job site as Daryld Hinkle.Hinkle ad-mitted that on July 14, be followed a truck to the job site, but denied that he engagedin picketing at the job site.Hinkle's denial is not creditedGore also testified to a secondincident the same day when he was followed to the job site by another picket, Thomas,but Gore's testimony is confusing as to whether Thomas actually engaged in picketing,and his testimony in that respect is therefore not relied upon.19As appears from the uncontradicted and credited testimony of William Hawkins.20As appears from uncontradicted testimony of William Hawkins.21 As appears from uncontradicted testimony of Kenneth Hawkins. INTERNATIONAL BROTHERHOOD OF TEAMSTERS,ETC.471at a construction job site of Thornton Construction Co. at Sixty-third and WesternAvenue.22At the hearing, the General Counsel sought to establish through various witnessesadditional examples of picketing of this kind.However, the testimony the Gen-eral Counsel relied upon is either not credited or for other reasons is deemed notsufficiently reliable to support the factual findings sought.23The General Counsel makes no claim that any of the picketing found aboveoccurred other than at times when Ready Mixed trucks with Ready Mixed em-ployees were actually at the picketed job sites performing or about to performReady Mixed's usual unloading operations at such sites.Nor does the GeneralCounsel make any claim that the picketing where it occurred was not reasonablyclose to the places where Ready Mixed was actually conducting such unloadingoperations.In each instance where such picketing occurred, there were present on the jobsite at the time of the picketing laborers, and perhaps other classifications of em-ployees, employed by the general contractor, and in some instances employees ofother contractors as well.But there is no credible evidence to support a findingthat such picketing was ever supplemented by any oral inducement or encourage-ment of employees of employers other than Ready Mixed to cease handling ReadyMixed products, or to engage otherwise in a work stoppage of any kind.24And itappears that at none of the jobs so picketed was there any actual work stoppage orrefusal to handle Ready Mixed concrete by secondary employees. In each instanceto which reference has been made the delivery was completed.In some of the situations where such picketing occurred, pickets or other unionrepresentativesmade it a point to call upon management representatives of thegeneral contractors at the job sites to urge them to cease using Ready Mixed products.They made no secret of the fact that their objective in picketing was to force thatresult.Thus William Hawkins testified credibly, and it is found, that while picket-ing was being conducted at the Parsons' Central Fibre job, he called Business Mana-ger Schaeffer to ask him whether there was not some way to eliminate the picketsfollowing the trucks and thus causing unrest among the men at the job site.Schaeffer told Hawkins to stop using Ready Mixed concrete and there would not beany trouble.22As appears from credited testimony of Cloyd Leslie.Leslie, a Ready Mixed driver,identified the picket as Thomas.As noted above, Thomas was not called as a witness.23 Thus-(a) Sam Laguzza testified that he observed picketing against Ready Mixed atParsons' Masonic Temple job on August 3. But the identified picket, Anderson, testifiedthat the picketing sign he carried at that time was directed against Parsons. Impliedsupport for Anderson's testimony is to be found in testimony of a Parsons' official thatthe Laborers', picketing of Ready Mixed at that job site occurred prior to July 21.(b) Joseph Ritt's testimony, that there was picketing directed against Ready Mixed atParsons' 27th and Grebe St. job, is also not accepted in view of Anderson's testimony,supported in this case by a photograph, showing that he was picketing with a Teamsters'placard directed against Parsons.(c)Stanley Lencyowski testified that he observedLaborers' picketing of Ready Mixed at the Parsons' Central Fibre job duringthe first weekof August.Other testimony, including that of Parsons' superintendent, Gill, convincesme that Leneyowski was mistaken as to the date, and that the picketing he observed, ifit occurred at all, could have only occurred prior to July 21, as already found. (d) WilliamNownes testified that he observed picketing at a Parsons' job at 74th and Military onJuly 19, but he was unable to state by whom the picketing was being conducted or whatthe picket sign said. (e) Bernard Van Sant's testimony, as to picketing at a joint venturejob at Thirtieth and Cummings, was similarly indefinite and is not relied upon for thesame reason.zi The only testimony to which the General Counsel refers to support sucha finding isthat of Cloyd Leslie, a Ready Mixed driver.According to Leslie, Thomas, the picket atthe Thornton Construction Company job, approached a Thornton employee whom Leslie"supposed" was a laborer, and stated to that employee that he wanted his company to getits concrete from a supplier other than Ready Mixed.But it appears from Leslie'stestimony that the employee whom Thomas addressed was the Thornton representativewho receipted for the concrete on Thornton's behalfIt further appears that the onlyresponse of that employee to Thomas was that he would take it up with his boss. Oncross-examination, Leslie conceded that the picket did not ask the employee he addressedor any other employee on the job to stop work ; that all the picket did was to ask theemployee receipting for the material to take concrete in the future from another company.I find this testimony insufficient to support a finding of oral inducement within the statu-tory restriction. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDAt one of the job sites picketed-the Borchman Mercy Hospital job-the picketingfollowed an implied threat by a Laborers' representative that pressure would beimposed upon laborers on that job not to work on Ready Mixed products.Asappears from the credited testimony of Alfred Borchman, Jr., the Mercy Hospitaljob was visited on July 13 by Robert Mader, the Laborers' recording secretary,accompanied by another man.A pour of Ready Mixed concrete was in processat the time.Mader told Borchman that if his company continued to use ReadyMixed concrete, the laborers on the job who handled such concrete would be fined.When Borchman told Mader that the pour then in progress would not be stopped,the man accompanying Mader donned a picket sign directed against Ready Mixedand began to picket in front of the building near the truck.Borchman then capitu-lated in part, and reached an agreement with Mader not to order any further con-crete from Ready Mixed if allowed to finish pouring the concrete already on thejob.As soon as the agreement was reached, the picket removed the sign he wascarrying.Thereafter Borchman discontinued pouring concrete on all its jobs,except where it was able to secure union permission.25b.Analysis and conclusionsThe Respondents dispute the General Counsel's contention that the picketing ofReady Mixed at the construction job sites of neutral employers constituted illegalactivity within the proscription of 8 (b) (4) (A) and (B).They insist that suchpicketing, limited to times when Ready Mixed employees had a work situs at theplaces picketed, must in reason and in law be viewed as permissible primary strikeactivity immunized by Sections 7 and 13 from the ban of the secondary boycottprovisions of the Act.By this time, of course, it is no longer open to question that Section 8 (b) (4)(A) was not designed to reach every situation that may appear to fall within thefour corners of a broad literal reading of its terms.Congress in enacting that sec-tion was concerned, generally speaking, with situations where a union applies strikeor boycott pressure against an employer, not himself involved or concerned as aparty in a dispute with the union, simply because that employer does business withanother employer with whom the union does have a dispute.But, while outlawingunion activities of that indirect character, commonly known as secondary boycotts,Congress intended to preserve the right of a union, safeguarded by Sections 7 and 13,to continue to pursue traditional primary strike activity directed against the employerwith whom it is involved in a direct labor dispute. In picketing cases, effectuationof Congress' intent normally presents no problem where there is a clear geographicalseparation between the work sites of the primary and secondary employers.Butthe problem "of balancing the right of the union to picket the site of its dispute asagainst the right of the secondary employer to be free from picketing in which it isnot directly involved"26 ismore difficult where there is an enmeshing of a worksite of employees of the primary employer and the premises or work sites of otheremployers.In such situations, as the Supreme Court has recognized, it is necessaryto draw a practical compromise between "the dual congressional objectives of pre-serving the right of labor organizations to bring pressure to bear on offending em-ployers in primary labor disputes and of shielding unoffending employers and othersfrom pressures in controversies not their own."N. L. R. B. v. Denver Building &Construction Trades Council,341 U. S. 675, 692.To achieve a balance between the dual congressional objectives in common sitepicketing in a situation where "a secondary employer is harboring the situs of adispute between a union and a primary employer," the Board in theMoore Drydockcase,supra,marked out the line between permissible primary action and illegalsecondary action by setting out four criteria, all of which it stated must be met forthe picketing to be ruled primary. In such a situation, the Board said,.we believe that picketing of the premises of a secondary employer isprimary if it meets the following conditions: (a) The picketing is strictly lim-ited to times when thesitusof dispute is located on the secondary employer'spremises; (b) at the time of the picketing the primary employer is engaged inits normal business at thesitus;(c) the picketing is limited to places reasonablyclose to the location of thesitus;,and (d) the picketing discloses clearly that thedispute is with the primary employer.u Mader admitted that he came to the job with Business Agent Heaton and that he toldBorcbman that the laborers would be fined if they handled Ready Mixed concrete.Although Mader stated he could recall no picketing, his testimony in this respect is notcredited for reasons earlier indicated.28Moore Drydock Company,92 NLRB 547. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.473The criteria spelled out by the Board inMoore Drydock,as it applies to commonsitepicketing in situations of the kind contemplated by that case, has generallyreceived judicial approval by the courts of appeals which have dealt with theproblem.27If this were a common situs situation like that coveredbyMoore Drydock, Ishould have been obliged to agree with the Respondents that its picketing of ReadyMixed at construction job sites while Ready Mixed trucks were there makingdeliveries constituted permissible primary activity.During oral argument, theGeneral Counsel conceded-correctly, I believe-that the picketing met the firstthree conditions ofMoore Drydock.The General Counsel disputed that the fourthcondition was similarly met.But in this I think him wrong, for I am unable to readthe phrasing of the picket signs other than as a disclosure that the dispute was withthe primary employer.28But as other Board cases have made evident, theMoore Drydockcriteria presup-pose a factual situation where the secondary employer at whose premises picketingoccurs "is harboring the situs of a dispute."And that has been interpreted as mean-ing that the situs must be more than a transitory one, or, put differently, that thesite of picketing must be one at which the primary employer's employees to bereached by the picketing spend at the time all or substantially all of their workinghours, so that either they must be reached there or effectively not at all. In bal-ancing out the dual congressional objectives referred to above, the Board in ambu-latory situs situations, such as exist generally in the transportation industry, andsuch also as exist in the case at bar, has in effect added to the four expressed inMoore Drydock,a fifth condition, and one that the Respondents' picketing withwhich we are now concerned fails to satisfy.That fifth condition is substantiallythis:that such picketing at neutral premises (as of trucks of a primary employerwhile making deliveries to customers) will not be regarded as privileged primarypicketing absent a showing that the primary employer has in the vicinity no perma-nent establishment that may be picketed effectively.Washington Coca Cola Bot-tlingWorks, Inc.,107NLRB 299;ThurstonMotor Lines, Inc.,110 NLRB 748;AssociatedGeneral Contractors of America, Inc., Georgia Branch,110NLRB2192;National Trucking Company,111 NLRB 483;Goodyear Tire & Rubber Com-pany of Alabama,112 NLRB 30;Cisco Construction Company,114 NLRB 27. Cf.Schultz Refrigerated Service, Inc ,87 NLRB 502 The validity of this added cri-terion, at least as a significant consideration has been twice judicially approved 29It has once been questioned if applied as a rule of law.30The fifth condition, to be met in applicable situations, is not without reason atleast as an additional guide in bringing about a practical reconciliation between thecompeting rights, neither absolute, of a union to publicize its primary disputes andof neutrals to be shielded from conscription in economic conflicts not their own.Ex-perience has shown that the extension of picketing to customers' work sites at whichdeliveries are made, even where the picketing is strictly limited to times when thetrucks are making deliveries and performing incidental work at such sites, oftentends to draw into the dispute neutral employers and their employees.Effectua-tion of the congressional purpose to immunize innocent third persons from disputes27 See NL. R B v Service Trades Chauffeurs. Salesmen & Helpers Local 145, etc,191P. 2d 65, 68 (C A 2) , StoverSteel Service v N L. R. B ,219 F 2d'879, 883 (C. A. 4) ;N L R B v Chauffeurs, Teamsters, Warehousemen & Helpers Local Union No 135,IBTCWHA, AFL, 212 F. 2d 216, 219 (C A.7) ; N. L. R. B. V. Local Union No. 55, andCarpenters' District Council of Denver and Vicinity, etc,218 F. 2d 231 (C. A. 10) ;N. L R B. vAssociatedMusicians, Local 802, AFL,226 F. 2d 900 (C. A 2). But see,N. L R B v. General Drivers, Warehousemen and Helpers Local968,at al.,225 F 2d205 (C. A. 5), where the court refused to apply the situs criterion in a situation whereemployees of the primary employer were working full time at the secondarypremises,even though such employees were not themselvesdirectlyinvolved in the labor dispute.Andsee, also. NL R B. v Business Machine and Office Appliance Mechanics Conference Board,Local 459 International Union of Electrical, Radio & Machine Workers, CIO,228 F. 2d553 (C A 2)25As to whether the picketing must nevertheless in all the circumstances be viewed asan appeal to secondary employees is another matter, to which I shall come later.29Brewery and Beverage Drivers and Workers Local Union No. 67, etc. v. N. L. R. B,220 F 2d 380 (C A, D. C.) ; NL. R B. v. Truck Drivers & Helpers Local Union No. 728,etc.,228 F. 2d791 (C. A. 5).soSalesDrivers,Helpers it Building Construction Drivers, Local Union 859,etc.V.N L.RB., 229 F 2d 514 (C. A, D. C.). 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDof others requires that normally, absent some overriding justification, picketing beconfined to the fixed places of business of the primary employer.Where, as in theSchultz Refrigerated Servicecase,supra,a primary employer has no fixed locationin the vicinity where its employees may adequately be reached by picketing, thendue regard for the right of the union to picket effectively, both from the standpointof public policy and of the employees involved in the dispute, provides sufficientjustification for permitting picketing of the primary employer at the location wherethe traveling work situs comes to rest, and any involvement of neutral employersand their employees may then appropriately be viewed as but a necessary incidentaleffect of lawful primary action.For, in that situation, if picketing at secondarysites is outlawed, the unavoidable practical consequence would be to bar a unionfrom its right to publicize its labor dispute in a traditional way among employeesprimarily interested.But where, as here, the employer has a fixed place of busi-ness in the area of the dispute at which its employees can be and are approachedwith the identical message the Union would deliver to the same employees at thepremises of the secondary employers, the scales tip the other way.For now, theonly detriment the Union would suffer by forbidding extension of its picketing tocustomers' job sites while deliveries are being made would be the foreclosure ofwhat otherwise would be an added opportunity to enlist the aid of others not di-rectly concerned with its dispute.But it cannot be said that the Union's right toconduct primary picketing has been inordinately infringed if the Union still retainsfull opportunity to reach the employees of the primary employer at his fixed placeof business and there communicate to them its picketing message.And, bearinginmind the dual congressional objectives adverted to above, and the practical needfor reconciling them, it is reasonable to conclude in such a situation that anydetriment suffered by a union through prohibition of roving picketing is outweighedby the desirability of effectuating the statutory policy against conscription of neutralsin labor disputes.Application to the facts here of the existing Board criteria that are binding uponme requires a finding of a violation, without more.However, in two recent cases,upon which the Respondents lean heavily, courts of appeals have criticized an ap-proach that would mechanically support conclusions of illegal secondary activityon rigidly formulated rules, rather than on factual findings of unlawful conduct thathave taken into account not only the factors considered in the Board's criteria butall other relevant and perhaps countervailing factors as well.N. L.R. B. v. Gen-eral Drivers, Warehousemen and Helpers Local 968, et al.,225 F. 2d 205 (C. A. 5),Sales Drivers, Helpers & Building Construction Drivers, Local Union 859, etc. v.N. L. R.B., 229 F. 2d 514 (C. A., D. C.).Although the Board does not appear tohave acquiesced in the holding of the cases just cited, I nevertheless think it in-cumbent on me in the circumstances to determine whether, even without strictreliance on the formulated Board criteria, the record as a whole supports a find-ing that the picketing here had as its target the unlawful inducement of secondaryemployees for prohibited objectives.For reasons indicated below, I conclude thatitdoes.The fact that the Union chose to picket Ready Mixed at the work sites of itscustomers,if not alone determinative at least provides strong evidence of a purposeto reach beyond Ready Mixed employees and appeal to secondaryemployees atthe job sites to make common cause with it. From the outset of the strike, picketlines had been established about the struck plants.The drivers were particularlyaware of the dispute thus advertised, because they were required to cross the plantpicket line not only when reporting for and checking out from work, but frequentlyduring the day while returning from trips and leaving for new deliveries, and thatwas at least as often as they could possibly have crossed picket lines at deliverysites.Hence picketing at the job sites was plainly superfluous if intended only topublicize the dispute among them. It is more reasonable to infer that the purposeof such picketing was less to reach Ready Mixed drivers than it was to reach em-ployees of neutral employers handling the material after delivery.Though not irrelevant, neither is it controlling that the picket signs disclosedthat the dispute was with Ready Mixed, and that the picketing was not immediatelyaccompanied by specific oral requests to secondary employees to cease work. Inthe words of the Board inWashington Coca Cola Bottling Works, Inc.,107 NLRB299, enfd. 220 F. 2d 380 (C. A., D. C.), the "broad argument that picketing .. .is 'aimed only at publicizing a labor dispute and not at inducing work stoppagesby employees who are required in their regular employment to cross the picket line,has been too often rejected to require further elaboration here." So, too, the courtshave recognized, "The reluctance of workers to cross a picket line is notorious."Printing Specialties and Paper Converters Union, Local388v.LeBaron,171 F. 2d INTERNATIONAL BROTHERHOOD OF TEAMSTERS,ETC.475331, 334 (C. A. 9). See alsoStover Steel Service v. N. L. R. B., supra; N. L. R. B.v.AssociatedMusicians,Local 802, AFL, supra.And while the breadth of theproposition, that picketing tends to induce such employee reaction, may perhapsbe questioned in a situation where the employees reached are not unionized (cf.N. L. R. B.v. BusinessMachine and Office Appliance Mechanics Conference Board,Local 459,InternationalUnion of Electrical, Radio & Machine Workers, CIO,228F. 2d 553 (C. A. 2) ), I do not think it reasonably can be in a situation where theemployees are union members, and particularly so in one where, as here, the sec-ondary employees on the job site are members of the picketing union.The fact that there was no actual refusal to work by laborers or other employeesas a result of the picketing now under consideration is a circumstance that hasgivenme somepause.To constitute inducement in the statutory sense, it is, ofcourse, not necessary that the Union's appeal succeed in producing a concertedrefusal to work; it is enough that the appeal be made with that purpose.N. L. R. B.v.Denver Building & Construction Trades Council,193 F. 2d 421, 423,424; N. L.R. B.v. Associated Musicians, Local 802, AFL, supra.The absence of effect is, how-ever, relevant to the issue of purpose, and, though not decisive, may not be disre-garded.The fact that the laborers employed by secondary employers continuedto work, though their own union was engaged in picketing, may perhaps suggest thatthey were instructed to ignore the picketing.And if such an assumption werewarranted, that factor might well be sufficient in force to overcome any inferenceof inducement drawn from experience that picketing of this kind normally bothtends and is designed to encourage work stoppages, at least on the product of theprimary employer being picketed.But I doubt that this is a case where an inferencemay rightfully be drawn that instructions to ignore the picketing were actuallygiven.For, if in fact that were true, it lay within the Respondents' power to comeforth with evidence to support it.But since the Respondents did not do so, it mustreasonably be assumed that such proof was not available, and the proof that is thuswanting should not be supplied by inference.Still, if there were no more to the case than what has just been said, perhaps Imight have had some hesitation in concluding that the ineffective picketing, unac-companied by oral requests upon the secondary employees over whom the Laborershad some measure of control, was prompted by a specific purpose to induce un-lawful action within themeaningof the secondary boycott provisions of the Act.But there is more.To begin with, it may be observed that the Respondents didnot at the hearing, nor do they in their brief, ascribe any purpose for the picketingother than that claimed by the General Counsel, contending simply that it waspermissible primary activity as a matter of law.Moreover, there are additionalrecord circumstances, apart from those already mentioned, reflecting that theRespondents' purpose must have been what the General Counsel claims it to be.Thus, the record shows that earlier that week, and even on the first day of suchpicketing, the Respondents specifically instructed laborers at other construction jobsites to cease handling Ready Mixed products.As indicative of the effect the picket-ing was calculated to have, it is particularly significant that at one of such job sites,Parsons'Central Fibre job, at which picketing was later conducted, the laborers wereexpressly warned by their union representatives that they would be fined if theycontinued to handle Ready Mixed's struck material.Nor is that all.Requests and threats addressed by the Respondents to employers,even though not illegal in themselves(Conway's Express v. N. L. R. B.,195 F. 2d906, 911-912 (C. A. 2)) may nevertheless be considered in determining the motivesfor picketing.N. L. R. B. v. Denver Building & Construction Trades Council,supra; N. L. R. B. v. AssociatedMusicians,Local 802, AFL supra; N. L. R. B.. v.Local Union No. 55, supra.The record here shows that neutral employers wererequested and in some instances threatened with picketing if they did not ceaseusingReady Mixed products. Since the Respondents were in a position, throughpicketing, to bring pressure to bear upon the secondary employers only by drawingtheir employees into the dispute, it is reasonable to infer that the intent of thepicketingwas to induce that result.Schaeffer's statement toWilliam Hawkins,during the picketing at the Central Fibre job, that he could avoid trouble throughpicketing by stopping the use of Ready Mixed concrete, provides added support forthat inference.And that inference is even more strengthened by what occurred atthe Borchman Mercy Hospital job, where Mader first made it clear to Borchmanthat the laborers could be fined if they handled Ready Mixed products, then set up apicket when Borchman refused to stop using such concrete, and finally withdrew thepicket when Borchman agreed to discontinueusingReady Mixed concrete afterthat day.The fact that picketing at the Borchman job immediately ceased whenBorchmanpromised not to use any more Ready Mixed concrete after that day 476'DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakes it quite clear that the objective of the picketing was to apply pressure uponthe secondary employers with the purpose, in turn, of having such employers threatenReady Mixed with loss of business unless it came to terms with the Respondents,rather than merely to publicize the labor dispute with Ready Mixed.N. L. R. B. v.Associated Musicians, Local 802, AFL, supra.Finally, it should be observed that the underlying motive of the conduct withwhich we are now concerned must be assessed, not in a vacuum, but in relationshipto what went before and what came after. The particular picketing herein questionwas immediately preceded by union conduct that was clearly designed to bringunlawful secondary pressure to bear upon neutral employers in furtherance of its dis-pute with Ready Mixed, as has already been found. It was followed by other con-duct similarly designed, as will be shown in the succeeding section of this report.Though the Respondents' tactics may have changed, there is no reason to supposethat they altered their basic strategy and purpose in the interim.None of the casesrelied upon by the Respondents is necessarily inconsistent with the conclusion herereached.TheCampbell Coalcase(Sales Drivers, etc. Local Union859 v.N. L. R. B.,supra)involved, it is true, a factual situation in many respectssimilarto the one inthe instantcase.But in that case, the Board had made limited findings, and hadbased its unfair labor practice finding-so the court concluded-"solely" by ap-plying a "rigid rule" that picketing at a common site is conclusively prohibited wherethe picketing union had available for effective picketing the primary employer'sown plants not shared with neutral employers. In remanding the case to the Boardfor further consideration, the court pointed out that while the existence of a separatesite for effective picketing was a relevant factor to be considered that did not"warrant a failure to consider other facts which are relevant and perhaps counter-vailing."The court there did not foreclose ultimate agreement with the Boardif it were shown that the Board relied upon all relevant factors shown by the record,but pointed out that certain stipulated facts upon which the Board might have reliedwere not made the subject of Board findings and so could not be considered by thecourt 31The conclusion in this case of unlawful purpose is based not only uponthe factor that the Respondents had adequate means to picket at the primary em-ployer's plant, but on all other relevant considerations as disclosed by the record asa whole.TheOtisMasseycase(N L. R. B. v. General Drivers, etc. Local 968,supra)is factually distinguishable, for there the employees of the primary employersought to be reached could not be effectively reached except at the point picketed,and it appeared from other facts, moreover, that such employees only and not othersat the common situs were the target of the picketing.The Fifth Circuit Court ofAppeals made that distinction amply clear in its laterNational Trucking Companydecision(N L. R. B. v. Truck Drivers, etc. Local 728, supra)where in a factualsituation comparable to that in the instant case it reached a conclusion consistentwith the one reached here.Finally,N. L. R. B v Service Trade Chauffeurs, etc.,191 F. 2d 65 (C A. 2), cannot be said to provide authoritative support for theRespondents' position, for reasons indicated in the footnote 32Upon consideration of all relevant evidence, I conclude and find that the picketingof Ready Mixed at construction job sites, as found above, had as a major purposethe inducement and encouragement of employees of employers other than Ready31For example, the court distinguishes its own decision in theWashington Coca Colacase,sub nomBrewery and Beverage Drivers v. N. L R B , supra.by pointing out thatthere the Board's decisionrested in considerable part upon additional findingsSo. too,itdistinguished the result reached by the Second Circuit in theAssociatedMusicianscase,supra,by emphasizing that in that case there was a specific findingof union requestsupon secondary employers to cease doing business with the primary employerThatfactor is also present in the instant case32 The Respondents make much of the fact that that case, like the instant one, involveda "businesson wheels," and that the primary employer there had a fixed establishment inthe vicinity that could have been picketedIt appears, however, that the Board had de-cided that case without reference to the ambulatory situs doctrine while that doctrinewas still in a developmental stage (87 NLRB 1037)While the case was before the court,the Board handed down itsMoore Drydockdecision, and the court,sua sponte,then re-manded the case to the Board for consideration of the principles there expressedThecourt did -o however without any consideration of the effect to be given to circumstancesshoving a separate place of business in the vicinity where picketing could be conducted.Since the Board then found that the picketing did not meet the specifiedconditions forother reasons(Service TradeChauffeurs,Salesmen andHelpers, Local 145, etc.,97 NLRB123, enfd 199 F 2d 709 (C A. 2)), the court had no furtheroccasion to pass upon theweight to be accorded that factorin a roving situs situation. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.477Mixed to engage in a strike or a concerted refusal in the course of their employ-ment to handle or work upon Ready Mixed products, or to perform services, withthe object of forcing and requiring such other employers to cease doing businesswith Ready Mixed, as a means,inter alia,of forcing or requiring Ready Mixed torecognize and bargain with the Respondents, although neither of the Respondentswas certified as the representative of Ready Mixed's employees under the provi-sions of Section 9 of the Act. Such conduct, it is found, was violative of Section 8(b) (4) (A) and (B) of the Act 333.The Teamsters' demand upon AGC members, customers of Ready Mixed for a"hot cargo" contract; direct picketing of such customers ostensibly in supportof primary strike objectives, but actually, according to the General Counsel, infurtherance of secondary boycott action aimed at Ready Mixeda.The relevant factsIt has already been noted that in April 1955, Business Manager Schaeffer of theLaborers advised AGC Secretary Haggart that Teamsters' Local 659 was to bereorganized for the purpose of admitting truckdrivers in the construction field; thatthe truckdrivers who were members of the Laborers would then be transferred tothe Teamsters' Local; but that the employers "would not know the difference" asTeamsters' Local 659 for all practical purposes would really be part of Laborers'Local 1140. It has also been noted that on May 9, 1955, the charter of Teamsters'Local 659 was actually revised as predicted by Schaeffer, and that Knapp, formerlya member of the Laborers, was at that time appointed the Teamsters' businessagent, also as predicted by Schaeffer. In point of fact, the employer-members ofthe AGC did not "know the difference"-at least at first-for the newly revisedTeamsters' Local refrained for more than 2 months from making any demand uponthe AGC for separate recognition or a contract.The situation changed, however,shortly after the outbreak of the Laborers' and Teamsters' joint strike against ReadyMixed.The change was foreshadowed by a "friendly warning" given Earl Hawk-ins,president of Parsons Construction Company, by Schaeffer on July 8, 1955,to the effect that contractors doing business with Ready Mixed might become in-volved in the attempt to organize Ready Mixed.On July 15, 1955, the Teamsters wrote the AGC, asserting that it represented amajority of its employees (without defining any particular classification of em-ployees) and asked for a negotiating meeting.Under date of July 18, 1955, theAGC replied, stating that it was ready to meet with the Teamsters as soon as theTeamsters presented evidence of its majority claim.The Teamsters made no immediate attempt to follow up on its demand upon theAGC, but instead singled out Parsons Construction Company for separate atten-tion.Parsons, a member of the AGC and perhaps the leading building constructioncontractor in Omaha, had more than 60 projects in operation at that time, includingabout 16 major contracts. It was a major customer of Ready Mixed.About 8a.m. onthe morning of July 19, 1955, Knapp called on Kenneth Hawkins, Par-sons' vice president and secretary, at the job site of Parsons' Metropolitan Utilitiesbuilding project.Following is Kenneth Hawkins' credited account of his conversa-tion with Knapp that morning:Knapp asked me if I was going to pour concrete that day and my answer wasyes.He then stated that if we continued to use Ready Mixed concrete theonly way he could stop us was to put pickets on the job. I said that would beillegal, and he just kind of smiled and laughed.He then asked me if we wouldenter into a contract with the Teamsters Union.My answer was that he was tocontact my brother Earl G. Hawkins, Sr., as he negotiated all labor contractsfor the company.34On the afternoon of the same day, Schaeffer telephoned Earl Hawkins. Schaeffertold Earl Hawkins that his company was in trouble; that it would be picketed thefollowing day if it continued to use Ready Mixed concrete.When Earl Hawkins pro-tested against such action, pointing out that Parsons' employees were all "union" andthat Parsons was complying with all its labor contracts, Schaeffer stated that he would' Here, too, the question of whether the Teamsters should be held jointly responsiblefor such conduct with the Laborers, which alone nominally engaged in the picketing, isreserved for later consideration.34Knapp in his account testified that on this occasion he had asked Kenneth Hawkinsfor a contract, and that Kenneth had referred him to Earl Hawkins.Knapp admitted thatin giving his version,he may have left out part of the conversation. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDletHawkins talk to Knapp.Knapp then got on the phone, and he, in turn,trans-ferred the phoneto BarneyBaker, who identifiedhimself to Hawkins as an Inter-national representative of the Teamsters,but who is identified elsewhere in the recordas a representativeof theTeamsters'CentralStates Conference.Baker stated thathe wanted to arrange a meeting to discuss a Teamsters'contract.Earl Hawkins sug-gested that Baker telephone him at 2 p. m. the following day at which time he wouldlet Bakerknowdefinitely when he could meetwith him 35Instead of telephoningthe next day, Baker called personallyat Parsons'office,accompaniedby RobertMader,the Laborers'recording and corresponding secre-tary.Earl Hawkins told Baker that he was tied up at that moment in a very im-portant matter and suggestedthatBaker comeback at4 p. m. when he would be ableto see him. Baker said, "I want to ask you just one question,will you sign a contractwiththe Teamsters'Union witha hot cargo clause in it?"Hawkins said he would not.To thatBaker responded,"Thatisall I wantto know."But he thenadded, "Willyou discuss such a contract?"Hawkins saidhe would-at 4 p.m.Baker then saidthat he would either come back or call Hawkins,and with thathe left 36Baker did not come back or call.The followingmorning pickets appeared at thejob sites of seven of Parsons' major projects,with picketsigns reading as follows:"On Strike Against ParsonsConstr.Co. For Wages And WorkingConditions.Teamsters Local 659.ThisDisputeWith Above Contractor Only."At all theplaces picketed,Parsons was receiving concrete from Ready Mixed.Subsequently,picketing was extendedto additional job sites of Parsons.Suchpicketingcontinuedat most of such job sites until aboutAugust10, although on a number of them, suchas at schools and churches,picketing was suspended for certain periods after specialpermission was obtained.Among theindividuals engaging in picketing activities atParsons were a numberof ReadyMixed employees who had previously picketed atReadyMixed plants,some of them with Laborers'picket signs.37Such picketing where it occurredusuallybrought about a cessation of all joboperations,for laborers as well as members of other building trades honored theTeamsters'picket lines.With respect to at least one of the picketed Parsons jobs-the Central Fibre project-thereis specific evidenceshowing that the refusal of thelaborers to work stemmed from official instructions given themby theRespondentLaborers.When the Teamsters'pickets arrived at that job at the opening of theworkday on July21 and called to the laborers to get offthe job,Charles Konfrst, theLaborers'job steward,telephoned BusinessManager Schaeffer for instructions.Schaeffer told Konfrst that ifthe laborers did not get off the job they would besubject tofine bytheir union.Konfrst transmitted these instructions to the laborers,and whenthey finishedtheir pour at about 9 a. m., all but two walked off the job.Later,at the union hall Schaeffer asked Konfrst for the names of the men still on thejob, statingthat theywould be fined.38On the daypicketing against Parsons began,the Teamsters also requested a con-tract fromRobert E. McKee General Contractors, Inc., anothermember ofthe AGC.McKee, a company with nationwide operations,at that time had one project inas The findings in this paragraph are based upon Earl Hawkins' credited testimony.Schaeffer admitted stating to Hawkins that Parsons was in troubleHis testimony, thathe was referring to some situation other than Ready Mixed was, however,not convincingand is not creditedThe balance of Hawkins'testimony is undenied.aeThe findings in this paragraph are based upon the testimony of Earl Hawkins whoimpressed me as a responsible and credible witness.Baker was not called as a witness.Mader while testifying sought to leave the impression that Baker simply asked to negotiateworking conditions without mentioning the hot cargo clause as a "must," and that Hawkinsflatly rejected negotiations.On further examination,however, Mader stated that he hadnot paid full attention to the conversation,and could recall the hot cargo clause as theonly specific condition mentioned.Mader's testimony was replete with inconsistencies andcontradictions.To the extent that Mader's account varies from that of Earl Hawkins, itis not credited.37There is some evidence reflecting that the Laborers assisted in the management ofthe Teamsters'picketing operations.Thus, Business Agent Heaton of the Laborers ad-mitted during cross-examination that on one occasion he went to Parsons' Central Fibrejob to bring replacements to relieve Teamsters'pickets on that job.39The findings as to the occurrences at the Central Fibre job are based upon creditedtestimony of Konfrst,corroborated by Michael Hornak,Clement Bruning,and Wallace Gill.Schaeffer did not deny Konfrst's testimony,stating only that he could not remember talk-ing to Konfrst.Asked whether he had ever told any of the men in his union that theywould be fined for working behind the Teamsters' picket line,Schaeffer's testimony wasevasive-his only response being that he did not have the authority. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.479Omaha-at the Offutt Air Base.From the time McKee came to Omaha it had for allpractical purposes recognized the Teamsters'jurisdiction,by ordering its truckdriversfirst from the Laborers while that union acted as the representative of truckdrivers,and later from the Teamsters after it had been advised that truckdriver members ofthe Laborers had been transferred to the Teamsters.As in the case of Parsons,there was never any dispute between McKee and the Teamsters with regard to wagesor working conditions of truckdrivers.The request on behalf of the Teamsters wasmade by Knapp of Carl Taylor, McKee's job superintendent, at McKee's job site.Knapp brought with him a form of agreement which, for easy reference, will here-inbelow be referred to as the Local 659 draft.The Local 659 draft contained:(1) a recognition article;(2) an article providingthat negotiation of "rates of pay, classifications of employment and general workingconditions"was to be deferred until such time as "sixty(60) percent of the industrybecomes signatory to the agreement"; (3) a dues checkoff provision; (4) a seniorityclause;(5) a hot cargo article;(6) a provision requiring that existing wages, hours,and working conditions be maintained as minimum standards; (7) a provision foremployer contributions to a health and welfare fund;and (8)a grievance procedure.The hot cargo article read as follows:IT SHALL NOT BE A VIOLATION OF THIS CONTRACT AND ITSHALL NOTbe cause for discharge if any employee[or] employees refuse togo through the picket line of a union or refuse to handle unfair goods.Nor shallthe exercise of any right permitted by law be a violation of this contract.Theunion and its members, individually and collectively,reserve the right to refuseto handle goods from or to any firm or truck which is engaged or involved inany controversy with this or any other union; and reserves the right to refuse toaccept goods from or to make pickups from or deliveries to establishments,where picket lines, strikes, walk-outs or lock-outs exist.This term "Unfair Goods" as used in this article, includes, but is not limitedto [any] goods or equipment transported, interchanged, handled, or used by anyemployer, whether party to this agreement or not, at any of whose places ofbusiness there is a controversy between such employer and its employees on theone hand,and a labor union on the other hand;and such goods or equipmentshall continue to be "unfair"while being transported,handled or used by inter-changing or succeeding employers,whether parties to this agreement or not, un-til such controversy is settled.The union agrees that,in the event the employer becomes involved in a con-troversy with any other union, the union will do all in its power to help effect afairsettlement.The union shall give the employer notice of all strikes and/or the intent ofthe union to call a strike of any employer and/or place of business,and/or in-tent of the members to refuse to handle unfair goods.The employers will begiven an opportunity to deliver any and all goods and materials in their physicalpossession at the time of receipt [of] notice.Any goods or materials receivedby an employer up to midnight of the day of the notification shall be consideredto be in his physical possession.The insistence by any employer that his employee handle unfair goods or gothrough a picket line after they have elected not to, shall be sufficient cause foran immediate strike of all such employer'soperations without any need of theunion to go through the grievance procedure herein.Knapp and Taylor discussed the various provisions of the contract.Knapp readilyagreed to strike from the Local 659 draft certain provisions, such as the welfare fundand checkoff claims, with whichTaylorexpressed concern.But he insisted that thehot cargo clause must be retained as a necessary part of the contract.Taylor didnot foreclose further discussion, and on the next day wrote the Teamsters asking it toschedule a further meeting.That meeting was held on July 25. At that time agree-ment was reached on all but the hot cargo clause. It was decided to discontinue fur-ther discussion pending the arrival in Omaha of John Brennand, vice president andgeneral manager of McKee's Santa Fe division.The next meeting was held on July27, but before reaching that,we pause in the interest of chronological development toconsider the meetingswith the AGCthat intervened.On July 25, 1955, the AGC, evidently prompted into action by the picketing ofParsons and imminent picketing against others of its members, arranged meetingswith the Teamsters to discuss the Local 659 draft contract.Two meetings wereheld that day,amorning meeting atthe AGCoffice and an afternoon meeting atthe offices of Peter Kiewit & Sons, the one AGC member which, as earlier noted,had already established contractual relationship with another local of the Teamsters' 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDIInternational-Local 554.Representing the union side in these negotiations, inaddition to Knapp,were Schaeffer and David Weinberg,Esq., who appears in thisproceeding as attorney for the Respondents.Schaeffer,though business managerof the Laborers, did most of the talking on the union side, and, to the employersat least, appeared to act in the leading representative role at these meetings, just ashe did at others herein discussed that he attended together with Knapp.39At themorning meeting, the AGC raised the issue of the Teamsters' majority status.Hag-gart, the AGC representative, agreed to poll the AGC members for the names oftheir truckdrivers, and have such a list ready by the afternoon meeting, whileSchaeffer and Knapp promised to produce at that meeting evidence to support theirmajority representationclaim.At the afternoonmeetingtheAGC produced thelisting to which it had agreed, but the evidence the union side had promised was notforthcoming.Notwithstanding thatomission, the parties proceeded to go over theemployers' listing with the union representatives indicating whom on the list theyconsidered members of the Teamsters.At the end of that review, the AGC indi-cated that it was prepared to accept the Teamsters' assurance of majority designationand would withdraw recognitionas an issue.In addition to the issue of recognition, eliminated as aforesaid, the parties alsodiscussed the contract terms.The only bone of contention was the inclusion of ahot cargo clause.At the afternoon session, the Teamsters agreed with Kiewit toexecute with it a contract identical to the unexpired contract which Kiewit had pre-viously made with Teamsters' Local 554 to whose interests it was understood Team-sters' Local 659 was succeeding.That contract did not contain a hot cargo clause.Haggart for the AGC took the position that it should not have less favorable treat-ment than Kiewit, and that if the Teamsters could omit the hot cargo clause fromthe Kiewit contract, it should do the same with regard to the AGC contract.Hag-gart told Schaeffer and Knapp that if they would offer a contract like Kiewit's, hewould call an immediate meeting of AGC members and recommend acceptance.Finally, after further discussion, Schaeffer and Knapp agreed to Haggart's proposalwithout reservation according to Haggart's belief, but, according to Schaeffer andKnapp, with the reservation that the omission of a hot cargo provision would meetwith the approval of the Teamsters' Central States Conference.At the conclusionof the meeting, Haggart asked Knapp and Schaeffer whether they would arrangethat night for removal of pickets, and they replied they would do the best they could.The following day, the AGC membership met at noon, and approved Haggart'srecommendation that the AGC enter into a contract like Kiewit's.The picketinghad not been discontinued that morning as promised.After the AGC meeting,Haggart attempted to reach Schaeffer and Knapp to inform them of the AGC ap-proval-but was unable to contact them until evening.Finally Haggart's secretarysucceeded in reaching Knapp at his home. She informed Knapp of the action thathad been taken at the AGC meeting, and asked if he would now remove theTeamsters' pickets.Knapp said he would.However, later that evening Knappcalled back and stated he could not enter into any contract with the AGC that didnot include the hot cargo clause.40On the following day, July 27, as well as on July 28 and 29, the Teamsters heldfurther meetings with McKee.Brennand was present along with Taylor for McKeeat these meetings,and Knapp was accompaniedby Schaeffer.At thesemeetingsthere was no issue as to recognition, wages, or working conditions.And the Team-sters readily agreed to drop the health and welfare and checkoff provisions to whichMcKee had objected.That left as the only issue the hot cargo clause.The Unioninsisted that the hot cargo clause was mandatory.However, as a concession toMcKee, the union representatives declared that they would give McKee their oralassurance that the hot cargo clause would be enforced only against Ready Mixedand not against any other supplier.But McKee was unwilling to go along with thatconcession,even though the union representatives suggested other methods of gettingconcrete;for McKee's immediate concern was to keep open its source of supply fromReady Mixed,and it considered that the real point in issue.On July 29 the meetingsbroke up in a deadlock on the hot cargo issue.39 Schaeffer's testimony that he attended only in the interest of his own Local, to protecthis Local against undue concessions in favor of the Teamsters,and to aid in returning towork members of the Laborers who had stopped working as a result of the Teamsters'picketing,appears to me implausible in the light of all that occurred at this and othermeetings attended by Schaeffer,and is not credited.toAccording to Knapp, the Central States Conference had insisted on a hot cargo clause.He was unable to say who at Central States had told him that,and his testimony generallyon this subject,as on others,was vague and evasive. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.481On August 1; 1955, Teamsters' pickets were placed at McKee's job site withplacards directed against McKee with the same legend as the Teamsters' picket signsdirected against Parsons.Such picketing continued until August 10, and like thepicketing against Parsons resulted in a cessation of job operations.At about this time, Teamsters' picketing with like placards was extended to con-struction job sites of a number of other general contractor members of the AGC.Thus, on July 27 pickets with Teamsters' signs advertising a strike against A. Borch-man & Sons "for wages and working conditions" were placed at several of theBorchman job sites.Earlier,Knapp of the Teamsters had presented to Borchmanthe Local 659 draft, and Borchman without raising any recognition question hadoffered to sign a contract like the Kiewit contract with Local 554.Here, too, therehad been no issue with regard to wages and working conditions.Although Borch-man prior to the picketing had suspended the receipt of ready mixed concrete fromReady Mixed, it was still receiving other cement from that supplier.Thus, too,on August 1, the Belvedere School job of Lender Construction Company was sim-ilarly picketedAnd about the same day, pickets advertising a Teamsters' strike"for wages and working conditions" were placed at the Federal Reserve Bank Build-ing job of Cooper Construction Company.No separate contract demands appear tohave been made upon Leuder and Cooper outside the general'demand made uponthe AGC.Teamsters' picketing, at least at certain of the job sites of AGC members, continueduntil about Thursday, August 10, 1955.The following events preceded the termina-tion of picketing: On August 3, the AGC filed against the Teamsters and Laborersthe unfair labor practice charges that gave rise to this proceeding, and such chargeswere served upon the Respondents the following day.On Saturday, August 5,Parsons filed in the Federal district court a damage action against the Respondentsunder Section 303 of the Labor Management Relations Act, 1947, based upon allegedsecondary boycott activities.Process was served upon the Respondents shortlythereafter.On August 9, 1955, the McKee Company communicated with theTeamsters' International office at Washington, D. C., asking its aid in expediting asettlement of the strike being conducted against it. In its communication McKeepointed out that although it had numerous contracts with Teamsters' locals in variousparts of the United States, none contained a hot cargo clause, and that Teamsters'Local 659, inconsistently with its demand on McKee, had on August 5 executed astandard building construction agreement with Peter Kiewit & Sons Company thatdid not contain such a clause.McKee complained that it was being unfairly dis-criminated against despite the fact that it had "always worked Union Teamsters."The day after that communication was sent a further meeting was held betweenMcKee and the Teamsters.Barney Baker, as well as Knapp and Schaeffer, attendedthat meeting on the union side.Baker announced that he had been sent there bythe International, after having conferred with it about the strike situation.As aresult of that meeting the Teamsters and McKee executed a contract identical to theKiewit contract, except for the addition of a picket line clause, in the form set out inthe footnote 41That same day, a similar contract was executed by the Teamsterswith A. Borchman & Sons.With the execution of the agreement, pickets were with-drawn from all Borchman and McKee job sites. It appears that at about the sametime Teamsters' picketing was also discontinued at all Parsons projects, though Par-sons did not become a party to the agreement.There has been no picketing since then against any of the AGC contractors not-withstanding that the AGC has not entered into a contract with the Teamsters.Ata meeting with the AGC on August 15, 1955, the Teamsters offered to sign a con-tract with the AGC like that executed with McKee and Borchman. It conditionedits offer, however, upon the withdrawal by Parsons of the Section 303 damage suitit had filed and upon the withdrawal by the AGC of its pending unfair labor practicecharges.The AGC not only refused to accede to these conditions, but also nowdeclared its doubt as to the Teamsters' majority standing.The situation has re-mained in status quo since.The chronological account given above has not included reference to a numberof incidents connected with the Teamsters' direct picketing of building contractorsthat bear further upon the General Counsel's contention that the real object ofThe clause read :The employer shall not request or instruct any employee to go through a legal picketline of a striking A. F. L. union.However,the union agreesthatin the event theemployer becomes involved in a controversywith any otherunion,the union will doall in its power to help effect a fair settlement.405448-57-vol. 116-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch action wasto imposesecondary boycott pressure upon Ready Mixed,as wellas upon the General Counsel's separate contentionthat the Laborers acted in concertwith the Teamsters in the latter's picketing,thereby subjecting itself tojoint respon-sibility.Such incidents are set out below:1. In a conversation with LouisSmetanaof the Foster-SmetanaCompany, anAGC member, on or about July 20, Schaeffer urged Smetana to sign with the Team-sters, explaining that they were out to get Ready Mixed.422.Michael Hornak,a member ofthe Laborers, was working in the latter part ofJuly and early part of Augustat Parsons'Sewer Project No. 1775, a project thatthe Teamsters had been picketing on and off. The job was being picketed onAugust 1, with resultantsuspensionof work operations.On that day Hornak, ac-companied by the job foreman, Bill Resak, went to the Laborers' hall to find outwhy they were not working. Schaeffer told them that Parsons had poured concreteon the job within the last few days and that was the reason it was now being picketed.Resak told Schaeffer that he wouldsee toit that the men on the job mixed theirown concrete instead of using ready mixed concrete in future pours. Schaefferthen said that if that were done it would be all right for them to go back to work.The following day the picket on that job was removed. The men returned towork, thereafter mixing concrete by hand.There was no further picketing.3.Marion Booth, an electrical contractor, was performing work at the MasonicTemple where Parsons wasengaged inconstructionwork.When the Teamstersbegan picketing Parsons at the Masonic Temple, Booth's employees refused to crossthe picket line.On Saturday, July 22, Booth called Knapp, told him that his workwas unrelated to the Parsons' contract, and inquired whether there wasnot somemeans by which he could obtain relief from the picketing.Boothalso indicatedthat he might be able to persuade Parsons to discontinuepouringconcrete if thepickets were removed.Knapp told Booth that there would be no difficulty in thatcase.Booth then reported to Parsons' officials what Knapp had said, and obtainedtheir promise they would not attempt to pour concrete if picketing was discontinued.Booth communicated Parsons'promiseto Knapp, drawing from him the commentthat he thought it would be agreeable and that he would in all probability withdrawthe picket.No picketappearedon the job the following Monday, July 25.Workproceeded.4.On August 3, Fred Hawkins,a Parsons'official,made inquiry of Schaeffer asto why there was Teamsters' picketing at two of Parsons' jobs-at Elk Horn whereParsons was mixing its own concrete, and at Omaha Public Power District whereParsons was then engaged only in hauling dirt.Later that day, Schaeffer calledHawkins at his home to say the pickets would be removed the next morning at bothjobs.Thenext morningthe Teamsters' picket was removed from Elk Horn, butnot from the power plant.Hawkins again called Schaeffer to ask why the powerplant picket had not also been removed as promised. Schaeffer suggested thatHawkins talk to Knapp.Knapp explained that instructions had been issued, andthat the failure to remove the power plant picket was an oversight.The oversightwas soon corrected.435.On August 1, a Teamsters' picket appeared at Leuder Construction Company'sBelvedere School job.The next day, Roy Leuder, the president of that company,called Schaeffer to complain about the picketing. Schaeffer referred Leuder toKnapp.Knapp told Leuder that he would not be permitted to pour using ReadyMixed concrete, but that he would be allowed to do so if he used the product ofanother company, McCann.Leuder explained that he was unable to get concretefrom McCann, and that besides he had already contracted with Ready Mixed for theconcrete.But this explanation did not move Knapp.Leuder then asked if hewould be allowed to receive concrete from Ready Mixed if he signed up with theTeamsters.Knapp replied that he would not, explaining, "If yousigna contract withus, there will be a hot cargo clausein itand you cannot use Ready Mixed."Knappthen transferred the phone to Schaeffer who tried to convince Leuder that he couldand should secure his concrete elsewhere.On August 5, Leuderagain calledSchaeffer and told him that the Parent-Teachers Associationwas "raisinghell" aboutthe delay in proceeding with the school job.This time, Schaeffer told Leuder that0 This finding is based upon Smetana'scredited testimony.Schaefferadmitted thathe asked Smetanato signwith the Teamsters, but, according to him,he statedthat theywere out to "organize" Ready Mixed, not to "get it." The varianceappears insubstantial.+a The findings in this paragraph are based upon Fred Hawkins' credited testimony.Schaeffer while testifying sought to give this incident a different complexion, but did notdeny that what Hawkins testified actuallyoccurred. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.483ifhe were Leuder, he would go ahead and pour. Leuder scheduled a pour forAugust 9.There was no further picketing of the job.6.On August 1, 1955, Schaeffer called Homer Gausman,chief engineer ofCooper Construction Company, to ask him whether Cooperwas going to pourconcrete that day at its Federal ReserveBank Buildingjob.Gausman said therewould be no pour. The next morning Arch Bruntlett, Cooper's general superin-tendent, received a similar telephone inquiry from Schaeffer at Cooper's office.Atthat time Schaeffer explained that if Cooper was about to pour, Schaefferplannedto send pickets to the job with the Ready Mixed trucks.Thatsamemorning, aTeamsters' picket appeared at the Federal Reserve Bank job with a placardstatingthat the Teamsters were striking for wages and working conditions.ClarenceBradley,Cooper's job superintendent, reported the appearance of the picket toGausman at the company office.Gausman telephoned Schaeffer and asked whythe jobwas beingpicketed, as no concrete pour had been planned. Schaeffer saidthat if that were true he would have the picket removed.Bradley at the job thenadvised the Teamsters' picket that it was his understanding the job was not to bepicketed if no concrete was received from Ready Mixed.At the picket's suggestion,Bradley called the Laborers' temple, and asked to speak to a business agent to whomhe explained the situation.The businessagentasked that the picket be sent to thephone.After completing his telephone conversation, the picket folded hissign andleft the job.b.Analysisand conclusionsThe General Counsel attacks the legality of the Teamsters' picketing on twogrounds.He contends, first, that the picketing was only ostensibly in support of astrike against the picketed contractors for better wages and working conditions;that in reality its basic objective was to force such contractors to cease using ReadyMixed concreteas a means of imposingsecondary pressure upon Ready Mixed torecognizetheRespondents.He contends, secondly, that in the circumstances ofthis particularcase,the picketing, even if viewed as having been in support of acontract demand for a hot cargoclause,equally falls within the interdiction ofSection 8 (b) (4) (A) and (B) as having been aimed at the same unlawful objec-tives.With regard to the Laborers, which did not nominallyengagein direct pick-eting againstthe contractors, the General Counselassertsthat it, too, violated suchsectionsof the Act, not only because it acted throughout in concert with the Team-sters, but also, independently, because it instructed its members employed by pick-eted contractorsto ceaseworking behind the Teamsters' picket lines.The Respondents defend on the ground that they wereengaged in legitimateprimary activity, protected by the Act, and outside the purview of its secondaryboycott restrictions.The picketing, they say, was not pointed at the unlawfulobjectives alleged by the General Counsel, but was simply in support of a strike forrecognition and for a contract of which the hot cargo clause was but an incidentalitem in dispute.As for the hotcargoclause itself, the Respondents assert that theincorporation of such a provision in a contract is not unlawful, and from that theyargue that what may lawfully be made the subject of a contract demand may alsolawfully be made the object of strike action.On the factual differences presented, the record fully supports the GeneralCounsel's position.Though the picketing purported to be in support of a strikeagainst the picketed contractors "for wages and working conditions," it is clear fromthe subsidiary findings made above that there was no dispute as to wages, and noneas to working conditions,unlessthe hot cargo clause be regarded as such.And it isno less clear that as of the time of the picketing there wasno issuebetween theTeamsters and the contractors with regard to recognition.Nor, with thesingle ex-ception of the hot cargo clause, was there any with regard to contract terms. In thecase of Parsons, the only specific contract provision that had been demanded andrefused before picketing began was the hot cargo clause.There had been no refusalof recognition; indeed Earl Hawkins on theoccasion of Baker'svisit the day beforehad expresseda willingnessto meet with the Teamsters to discuss a contract laterin the afternoon.Further, it appears that the Teamsters continued to picketParsonseven after itsbargainingrepresentative, the AGC, had made it clearat the meetingof July 25, that it was prepared to drop any previouslyassertedobjectionto recogni-tion based on a lack of proof of majority.The AGC had then reached agreementwith the Union on all contract terms except,as itturned out later, the hot cargoclause.In the caseofMcKee, there was clearly no question of recognition, forMcKee had already recognized the Teamsters' jurisdictionalclaim andwas obtainingits truckdrivers from that Union.Moreover, in the course of the separate negotia-tions between the Teamsters and McKee that preceded the picketing, the partieshad deadlocked on the hotcargo clauseonly afterreaching agreementon all other 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract items.In the case of Borchman, there was likewise no dispute as to recog-nition, wages, and working conditions.Prior to the picketing, Borchman, a memberof the AGC, 'had agreed independently, as well as through its bargaining representa-tive, to sign a contract which the record shows was fully acceptable to the Teamstersexcept for the exclusion of the hot cargo clause. In the cases of Leuder andCooper, the only other contractors picketed, the hot cargo clause was similarly theirsole bone of contention with the Teamsters.That is evident from what 'had previ-ously occurred in the negotiations between their representative, the AGC, and theRespondents.On all the evidence, I am fully persuaded, in accord with the General Counsel'sposition, that the Teamsters, with the connivance and support of the Laborers, madeits contract demands when it did, and followed that demand with an asserted strikeagainst construction contractors over the nonexistent issues of "wages and workingconditions," primarily for the purpose of giving an appearance of legality to cover,without actually disguising, the Respondents' main objective at the time.Thatobjective, I am convinced, was to force Ready Mixed to come to terms with theRespondents by imposing secondary economic pressures on its customers to compelthem to suspend their business dealings with Ready Mixed.My conclusion thatthe Respondents' professed reasons for such action was but a subterfuge is impelledprincipally by the following considerations:(1)The timing of the Teamsters' bargaining and contract demands.Althoughthe Teamsters was in a position at least since May to assert a separate jurisdictionalclaim over truckdrivers in the Omaha construction industry, it made no demand onthe AGC until July 15. That was just 3 days after the Respondents began theirstrike against Ready Mixed.The demand came while the Respondents were en-gaged in an effort-which up to that point had for the most part proved unsuccessful-to induce area contractors to cease handling Ready Mixed's products.Particularlyin the light of the other considerations itemized below, the coincidence in pointof timing between the Teamsters' demand upon the contractors and the Respondents'dispute with Ready Mixed appears to me to have been more than fortuitous.(2)The inordinately active-indeed, at times the leading-participation of Schaef-fer in Teamsters' negotiations with the AGC, as well as with individual employers,such as McKee.As business manager of the Laborers, Schaeffer had no directand positive interest in the Teamsters' achieving recognition and a contract, atleast he professed none at the hearing.44As the principal official of the Unionwhich jointly with the Teamsters was then waging a strike against Ready Mixed,he had a very real and immediate interest in obtaining a hot cargo contract, theeffect of which would be to injure Ready Mixed's business, or if that failed, inshutting down by means of picketing work operations at job sites using ReadyMixed's products.(3) The facts already noted, reflecting that there was no issue between the Team-sters and the picketed contractors at the time of picketing, except the hot cargoclause.Along this line, I regard as also significant failure of the Local 659 draftcontract to make any provision for wages and working conditions, the ostensiblestrike issues advertised in the Teamsters' picketing.Noteworthy, too, is the contrastbetween the insistence of union negotiators on the hot cargo clause as comparedto their ready willingness to drop all other provisions in their draft to which ob-jection was taken 4544 Schaeffer did assert an interest in removing the Teamsters' pickets so that membersof his Union might return to work. But it appears that in some instances, as in theMcKee negotiations, for example, Schaeffer's active participation preceded the picketing.Schaeffer's assertion in that respect has already been discredited.45 In denying that their main interest was to secure a hot cargo clause aimed at ReadyMixed, the Respondents during oral argument made much of the point that eventually theTeamsters did reach agreement with certain of the picketed contractors on a contract with-out a hot cargo clause, and offered a similar contract to the AGC. That, however, wasnot done until August 10. In the meantime certain events had occurred that may wellprovide another explanation for Respondents' change of position-such as the filing ofunfair labor practice charges, the Section 303 damage action filed by Parsons, and McKee'sappeal to the Teamsters' International for intervention.At any rate, the important pointhere is thatduring the time of picketing,the Teamsters were adamantlyinsisting on ahot cargo clause, while no other contractissue wasinvolved.Besides, the Respondents'argument is self-defeating.At the hearing, the Respondents professed that the Teamstersinsisted upon the inclusion of a hot cargo clause only because this was required in allTeamsters' contracts by direction of higherunionauthority.The fact that the Teamsterswere eventuallyable to signcontracts without theinclusionof thatclause serves to dis- INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.485(4) The willingness of the union representatives to give oral assurance that thehot cargo clause's application would be restricted to Ready Mixed and not extendedto other suppliers-as revealed by Brennand's credited testimony concerning theMcKee meetings.Clearly such assurance would not have been given if the hotcargo clause was not aimed specifically at imposing secondary pressures in aid ofthe Respondents' primary dispute with Ready Mixed.(5)The various declarations made by Schaeffer and Knapp, unmistakably dis-closing the Respondents' true objective.Included in this category are the following:(a)Knapp's warning to Kenneth Hawkins on July 19, that Parsons' jobs would bepicketed if it continued to use Ready Mixed concrete, followed at once by his requestfor a contract when Hawkins declared such picketing would be illegal; (b) Schaeffer'ssimilar warning to Earl Hawkins later that day, joined in the same telephone con-versation by Baker's request for a contract; and (c) Schaeffer's declaration toSmetana that a Teamsters' contract was being sought because the Respondents wereout to get Ready Mixed.(6) The confinement of picketing to job sites where Ready Mixed products werebeing used, and the Respondents' readiness to consent to the removal of picketsfrom job sites previously picketed upon receipt of assurances that Ready Mixedconcrete would not there be used. If, as the Respondents assert, the Teamsters wereinterested only in securing a contract having prospective application, without specificreference to the Ready Mixed dispute, no reason appears why the Teamsters'picketing should have been so confined.These facts in my view confirm beyonddoubt that the sole objective of the picketing was to maintain secondary boycottpressure upon Ready Mixed as a means of forcing that company to come to termswith the Respondents.In the particular circumstances of this case, I reject the Respondents' contentionthat since it was not unlawful for the Teamsters to demand the inclusion of a hot'cargo contract clause during bargaining negotiations,46 it was not unlawful for itto engage in strike and picketing activity in support of that demand. In doing so,I find it unnecessary to reach the broad question of whetheranystrike to obtain ahot cargo or equivalent clause, regardless of the purpose at which that clause isaimed, must be regarded,per se,as violative of Section 8 (b) (4) (A). In thiscase, as has been found, the hot goods clause demanded by the Teamsters was notdesigned for prospective application should a need for it later arise, but was aimedimmediately and specifically at producing a cessation of business dealings withanother employer, Ready Mixed, to aid the Respondents in their labor dispute withthat employer.The Board has held that at least in such a situation, strike andpicketing activity in support of a demand for such a clause constitutes illegal sec-ondary action, as contended by the General Counsel, rather than lawful primaryactivity, as urged by the Respondents. SeeTexas Industries, Inc.,112 NLRB 92347To hold with the view of the Respondents that the strike was merely for lawful con-tract purposes in the circumstances present here, would be tantamount to sayingthat a labor organization may gain immunity from the secondary boycott provisionsof the Act by the simple device of making a contract demand upon secondary em-ployers as a preliminary to boycott action.It is concluded that the picketing of Parsons, McKee, Leuder, Cooper, and Borch-man, as found above, was intended to, and did, induce employees of contractors atthe picketed projects to engage in a strike or a concerted refusal to work, with theobject of forcing or requiring such contractors to cease doing business with ReadyMixed, and thereby, in turn, forcing or requiring Ready Mixed to recognize and'bargain with the Respondents. It is further concluded and found that the Laborers'instructions to employees of Parsons to cease working behind the Teamsters' picketline, as particularly evidenced by the findings made above with regard to the Par-sons' Central Fibre job, was designed for the same unlawful objectives and wassimilarly violative of Section 8 (b),(4) (A) and (B) of the Act.credit the reason given.Significantly, Knapp, who made that assertion, was vague andevasive when asked to state specifically who had instructed him that the inclusion of ahot cargo clause was a "must " Other evidence in the record reflects that hot cargo clausesale not usually found in contracts by locals affiliated with the Teamsters' Central StatesConference49 See,Sand Door and Plywood Co.,113 NLRB 1210;General Millwork Corporation,113 NLRB 1084;McAllister Transfer, Inc.,110 NLRB 1769;Reilly Cartage Company,110 NLRB 174247 See also for an analogous ruling involving Section 8 (b) (4) (D) of the Act,Anning-Johnson Company,113 NLRB 1237, distinguishingAnheuser-Busch, Inc,101 NLRB 346. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Respondents'joint responsibility for the illegal conduct foundThere remains only the issue of whether both Respondents should be held jointlyresponsible for each other's illegal acts.After consideration of all the evidence,I find myself in agreement with the General Counsel that such joint responsibilityshould be imposed-and this for the reasons that follow.The relationship of both Respondents in their primary dispute with Ready Mixedwas so closely intertwined as to make disassociation virtually impossible.Priorto the strike,both Unions had engaged in a joint campaign to organize ReadyMixed employees,without making any distinction in the solicitation of designationsas to whether solicited employees fell within the Teamsters'or the Laborers'juris-dictional sphere.When the strike began, both Unions struck as one and over iden-tical strike issues.Though picketing was conducted by both Unions,their effortwas clearly a combined one, as is evidenced in part by record facts showing that cer-tain of the striking employees who at times picketed with Laborers'placards, atother times picketed with Teamsters'placards.So enmeshed were the interestsof both unions,that the unions themselves made no effort to maintain any clearline of separation in their demands and claims.The original bargaining demandwas made by the Laborers-based in part upon Teamsters'designations which itcomputed towards its asserted majority.But when a refusal-to-bargain charge wasfiled some 3 weeks later,itwas filed not by the Laborers,but by the Teamsters whichhad not theretofore made a bargaining demand.So, too, it was the Laborers whichlodged a protest with Ready Mixed over the alleged discriminatory discharges, butthe Teamsters which filed unfair labor practice charges with respect thereto.Andwhen an unconditional request for reinstatement of striking employees was made,itwas made by the Teamsters on behalf ofallstriking employees,not only truck-drivers now claimed to have been under the sole jurisdiction of the Teamsters, butalso inside employees,now claimed to have been under the exclusive jurisdictionof the Laborers.Just as the Respondents acted jointly and with a common interest in their primaryactivity against Ready Mixed,so, too,they pursued a joint course of action toaccomplish a common purpose in the unlawful secondary activities that have beenfound above.This conclusion is supported not only by the related character of theunlawful conduct engaged in by each of the Respondents through its own officials.It is amply confirmed by independent evidence of joint participation.Thus, itappears that during the period when agents of the Laborers called at job sites andengaged in direct oral inducements of secondary employers not to handle ReadyMixed products,the Laborers'agents on at least two occasions were accompaniedby Knapp of the Teamsters,and on one of them Knapp expressly joined in therequest to cement finishers to "close up."And during the period when ReadyMixed trucks were being picketed with Laborers'signs at secondary employers'job sites,Knapp as well as Laborers'agents, solicited contractors to stop usingReady Mixed products,and threatened picketing action if they refused.There iseven more abundant evidence to show that Laborers'agents acted in active concertwith the Teamsters in the latter'sunlawful secondary picketing of contractors aswell as in the events leading to such picketing.Thus, as more fully appears above,(a) Schaeffer urged Smetana to sign with the Teamsters so that they might "get"Ready Mixed;(b) Schaeffer joined Knapp in a telephone call to Earl Hawkins inwhich Schaeffer threatened picketing action if Parsons continued using ReadyMixed,and Knapp,upon Hawkins'refusal to consent,thereupon demanded aTeamsters'contract as a prelude,ithas been found, to picketing action;(c)Maderaccompanied Baker to Parsons when the latter demanded the hot cargo contract;(d) Schaeffer participated with Knapp in demanding a hot cargo contract in meet-ings with contractors;(e) Schaeffer supported the Teamsters'picketing by warningmembers of his Union that they would be fined for working behind the Teamsters'picket line;(f)Heaton assisted in the conduct of the Teamsters'picketing by theplacement of pickets;(g)Schaeffer arranged for the withdrawal of Teamsters'pickets upon receipt of assurances from picketed contractors that Ready Mixedconcrete would not be used; and(h) Schaeffer and Knapp jointly sought to per-suade contractors being picketed to obtain their supplies elsewhere so that thepickets might be removed.On the basis of the foregoing,I am satisfied,and I find,that the Teamsters andthe Laborers in their joint dispute with Ready Mixed were engaged throughout andin each aspect of their activity,including the unlawful conduct found above, ina joint venture relationship.Under well-established principles,that relationshipcarried with it responsibility by the Respondents for each other's acts.See,CiscoConstruction Company,114 NLRB 27. It is so found. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.487IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the employers set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondents have engaged in activities violative of Section8 (b) (4) (A) and (B) of the Act, it will be recommended that they cease and desisttherefrom, and take certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Ready Mixed Concrete Company and employer-members of Associated Gen-eralContractors Employers Association of Omaha, Nebraska, Inc., are engaged incommerce within the meaning of the Act.2. InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Metropolitan Utilities and City of Omaha Employees, LocalNo. 659, AFL-CIO, and International Hod Carriers', Building & Common Laborers'Union of America, Local No. 1140, AFL-CIO, are labor organizations within themeaning of Section 2 (5) of the Act.3.By inducing and encouraging employees of the employers listed in the foot-note,48 including employers that are members of the AGC, to engage in a strike ora concerted refusal in the course of their employment to use, process, handle, orwork on products of Ready Mixed, and/or to perform services for their respectiveemployers, with the object of (a) forcing and requiring such employers to ceasedoing business with Ready Mixed Concrete Company, and (b) forcing and requiringReady Mixed Concrete Company to recognize or bargain with the Respondents, oreither of them, as the collective-bargaining representative of its employees, althoughneither of the Respondents has been certified as such representative in accordance withthe provisions of Section 9 of the Act, the Respondents have engaged in unfair laborpractices within the meaning of Section 8 (b) (4) (A) and (B) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of the Act.[Recommendations omitted from publication.]48 Foster-Smetana Construction Company ; Robert E. McKee General Contractors, Inc. ;Parsons Construction Company ; Barger Brothers ; A. Borchman &Sons ;A. U. Denman ;Thornton Construction Co.; Lender Construction Company ; Cooper Construction Company.APPENDIXNOTICETO ALLMEMBERS OF INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-.FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,METROPOLITAN UTILITIESAND CITY OF OMAHA EMPLOYEES,LOCALNo. 659,AFL-CIO,AND INTERNATIONALHOD CARRIERS',BUILDING&COMMON LABORERS'UNION OF AMERICA, LOCALNo. 1140,AFL-CIO.Pursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board,and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify you that:WE WILL NOT engage in,or induce or encourage the employees of membersof Associated General Contractors Employers Association of Omaha, Nebraska,Inc., or of any other employer,to engage in a strike or in a concerted refusalin the course of their employment to use, manufacture,process, transport, orotherwise handle or work on any goods,articles,materials, or commodities,or to perform any services,where an object thereof is (1) to force or requiremembers of said Association,or any other employer, to cease doing businesswith Ready Mixed Concrete Company; or (2) to force or require Ready MixedConcrete Company to recognize or bargain with the undersigned labor organ-izations,or either of them,as the representative or representatives of its em- 488DECISIONSOF NATIONALLABOR RELATIONS BOARDployees, unless and until certified as such representative or representatives inaccordancewith theprovisions of Section 9 of the National Labor RelationsAct.INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELP-ERS OF AMERICA, METROPOLITAN UTILITIESAND CITY OF OMAHAEMPLOYEES, LOCALNo. 659, AFL-CIO,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)INTERNATIONALHOD CARRIERS',BUILDING& COMMONLABORERS'UNION OF AMER-ICA,LOCAL No. 1140, AFL-CIO,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or coveredby anyother material.National Carbon Company, a Division of Union Carbide andCarbon Corporation(Edgewater Works)andUnited Gas, Cokeand Chemical Workers of America,CIO.Case No. 8-CA-995.August 8,1956SUPPLEMENTAL DECISION AND ORDERSTATEMENT OF THE CASE1.THE PRIOR PROCEEDINGSOn December 30, 1954, the Board issued a Decision and Order in theabove-entitled proceeding,' finding that the Respondent had refused tobargain, in violation of Section 8 (a) (5) and (1) of the Act, withUnited Gas, Coke and Chemical Workers of America, CIO, hereinreferred to as the Gas Workers.Although this organization hadbeen certified by the Board,2 the Respondent admittedly refused tobargain with it on the ground that the unit which had been designatedby the Board was not appropriate.On January 13, 1955, the Re-spondent filed a petition with the United States Court of Appealsfor the Sixth Circuit to review and set aside the Board's Order.OnMarch 4, 1955, the Board filed with the courtan answerto the Re-spondent's petition and a request for enforcement of its Order.i 110 NLRB 2184.2 Following issuance of the Board's Decision and Direction of Election defining the unitappropriate in this case(107 NLRB 1486),the Respondent twice filed motions with theBoard seeking reconsideration of the unit finding,which the Board, after due consideration,denied.Following the election,the Board certified the Gas Workers on April 6, 1954, asthe exclusive bargaining representative of the employees of the Respondent in the unitfound appropriate.116 NLRB No. 68.